Exhibit 10.1


AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT

This AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT,
dated as of March 16, 2010 (this “Amendment”) is made among CONN FUNDING II,
L.P. (the “Issuer”), CONN APPLIANCES, INC. (“Conn Appliances”), THREE PILLARS
FUNDING LLC (f/k/a Three Pillars Funding Corporation), JPMORGAN CHASE BANK,
N.A., PARK AVENUE RECEIVABLES COMPANY, LLC and SUNTRUST ROBINSON HUMPHREY,
INC.  Capitalized terms used and not otherwise defined in this Amendment are
used as defined in that certain Base Indenture, dated as of September 1, 2002,
as amended from time to time, between the Issuer and the Wells Fargo Bank,
National Association (as successor to Wells Fargo Bank Minnesota, National
Association), as Trustee (the “Trustee”) or, if not defined therein, in that
certain Amended and Restated Series 2002-A Supplement, dated as of September 10,
2007, as amended from time to time, between the Issuer and the Trustee.

Background

A.   The parties hereto have entered into the Second Amended and Restated Note
Purchase Agreement, dated as of August 14, 2008, among the parties hereto (as
amended, supplemented or otherwise modified through the date hereof, the “Note
Purchase Agreement”) to finance the purchase of Receivables by the Issuer from
Conn Appliances.

B.   Conn Appliances and the other parties hereto wish for Conn Appliances, in
its capacity as Servicer, to become a party to the Note Purchase Agreement and
the parties hereto wish to amend the Note Purchase Agreement to provide for such
joinder of the Servicer and the other amendments set forth herein.

C.   The parties hereto are willing to agree to such an amendment, all as set
out in this Amendment.

Agreement

   1.   Amendments to the Note Purchase Agreement.  

(a)       The Note Purchase Agreement is hereby amended to incorporate the
changes reflected on Exhibit A hereto.

(b)       In addition, from and after the date of the effectiveness of this
Amendment, Conn Appliances, as Servicer, shall be a party to the Note Purchase
Agreement for all purposes.  The Servicer hereby ratifies and confirms the Note
Purchase Agreement in all respects.

   2.   Representations and Warranties; No Default.  (a)  Each of the Issuer and
Conn Appliances, as Seller and as Servicer, hereby represents and warrants that,
after giving effect to this Amendment:

                    (i)       no event or condition has occurred and is
continuing which would constitute a Event of Default, Pay Out Event, Servicer
Default or Block Event; and




--------------------------------------------------------------------------------



                    (ii)      its representations and warranties set forth in
the Note Purchase Agreement (as amended hereby) and the other Transaction
Documents are true and correct as of the date hereof, as though made on and as
of such date (except to the extent such representations and warranties relate
solely to an earlier date and then as of such earlier date), and such
representations and warranties shall continue to be true and correct (to such
extent) after giving effect to the transactions contemplated hereby.

          (b) The Administrator, on behalf of Three Pillars, and the Funding
Agent, on behalf of PARCO and the Committed Purchaser, hereby represent and
warrant that together they own 100% of the Notes.

   3.   Effectiveness; Binding Effect; Ratification. This Amendment shall become
effective, as of the date first set forth above upon receipt by (a) the
Administrator of: (i) executed counterparts hereof from each of the parties
hereto, (ii) a fully executed Second Amendment to the Series Supplement, dated
the date hereof, between the Issuer and the Trustee (the “Second Series
Supplement Amendment”), (iii) favorable opinion letters from counsel to the
Issuer, the Seller and the Servicer, in each case in form and substance
satisfactory to the Administrator and the Funding Agent, with respect to matters
relating to non-consolidation and true sale, and other standard corporate
opinions including with respect to enforceability, legality, no conflicts with
law and agreements and Investment Company Act of 1940, as amended, (iv) that
certain Amendment Fee Letter Agreement, dated as of the date hereof, among the
Issuer, Conn Appliances, the Administrator and Three Pillars Funding LLC (the
“SunTrust Amendment Fee Letter”), (v) evidence of satisfaction of the Rating
Agency Condition, (vi) an amendment to the operating agreement of the General
Partner in form and substance satisfactory to the Administrator and the Funding
Agent and (vii) such other opinions, agreements, instruments and other documents
as the Administrator or the Funding Agent may reasonably request, (b) the
Funding Agent of that certain Amendment Fee Letter Agreement, dated as of the
date hereof, among the Issuer, Conn Appliances, the Funding Agent, the Committed
Purchaser and Park Avenue Receivables Company, LLC (the “JPMorgan Amendment Fee
Letter”) and (c) each of the Administrator, the Funding Agent, Three Pillars,
the Committed Purchaser and the Conduit Purchaser, as applicable, of all fees
payable to such Person on or prior to the date hereof pursuant to this Amendment
and the SunTrust Amendment Fee Letter and the JPMorgan Amendment Fee Letter, as
applicable, and thereafter this Amendment shall be binding on the parties hereto
and their respective successors and assigns.

       (a)  On and after the execution and delivery hereof, this Amendment shall
be a part of the Note Purchase Agreement and each reference in the Note Purchase
Agreement to “this Note Purchase Agreement” or “hereof”, “hereunder” or words of
like import, and each reference in any other Transaction Document to the Note
Purchase Agreement shall mean and be a reference to such Note Purchase Agreement
as amended hereby.

       (b)  Except as expressly amended hereby, the Note Purchase Agreement
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.

   4.   Miscellaneous. (a) THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.  EACH OF THE PARTIES
TO THIS AMENDMENT AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF.  EACH OF THE PARTIES HERETO
HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO
VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.




2

--------------------------------------------------------------------------------



       (b)  All reasonable costs and expenses incurred by the Conduit
Purchasers, the Administrator, the Funding Agent and the Committed Purchaser in
connection with this Amendment, the Second Series Supplement Amendment, the
SunTrust Amendment Fee Letter, the JPMorgan Amendment Fee Letter and all other
instruments, opinions, documents, certificates, notices and agreements executed
in connection therewith (including reasonable attorneys’ costs) shall be paid by
the Issuer.

       (c)  Headings used herein are for convenience of reference only and shall
not affect the meaning of this Amendment.

       (d)  This Amendment may be executed in any number of counterparts, and by
the parties hereto on separate counterparts, each of which shall be an original
and all of which taken together shall constitute one and the same agreement.

[Signature Page Follows]




3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

  CONN FUNDING II, L.P., as Issuer   By: Conn Funding II GP, L.L.C., its general
partner    

By:

/s/ David R. Atnip

Name: David R. Atnip

Title: Treasurer

      CONN APPLIANCES, INC., as Seller and as Servicer    

By:

/s/ Michael J. Poppe

Name: Michael J. Poppe

Title: Chief Financial Officer




S-1

--------------------------------------------------------------------------------



  THREE PILLARS FUNDING LLC, as a Conduit Purchaser    

By:

/s/ Doris J. Hearn

Name: Doris J. Hearn

Title: Vice President

      SUNTRUST ROBINSON HUMPHREY, INC., as Administrator    

By:

/s/ Joseph R. Franke

Name: Joseph R. Franke

Title: Director




S-2

--------------------------------------------------------------------------------



  JPMORGAN CHASE BANK, N.A., as Committed Purchaser and Funding Agent    

By:

/s/ Scott Cornelis

Name: Scott Cornelis

Title: Vice President

      PARK AVENUE RECEIVABLES COMPANY LLC, as a Conduit Purchaser   By: JPMorgan
Chase Bank, N.A., its attorney-in-fact    

By:

/s/ Scott Cornelis

Name: Scott Cornelis

Title: Vice President




S-3

--------------------------------------------------------------------------------



EXHIBIT A

(attached)




Exh. A-1

--------------------------------------------------------------------------------



CONFORMED to include Amendment #1, dated
August 28, 2008, Amendment #2, dated August 10,
2009, Amendment #3, dated January 30, 2010,
Amendment #4, dated February 26, 2010,
Amendment #5, dated March 12, 2010, and
Amendment #6, dated March 16, 2010


EXHIBIT A









SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

among

CONN FUNDING II, L.P.,

as Issuer,

CONN APPLIANCES, INC.,

as Seller and as Servicer,

THREE PILLARS FUNDING LLC,

as a Conduit Purchaser,

PARK AVENUE RECEIVABLES COMPANY, LLC,

as a Conduit Purchaser,

JPMORGAN CHASE BANK, N.A.,
as Funding Agent and as Committed Purchaser, and

SUNTRUST ROBINSON HUMPHREY, INC.

as the Administrator

dated as of August 14, 2008




--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

  ARTICLE I. DEFINITIONS 1 SECTION 1.1 Certain Defined Terms 1 SECTION 1.2 Other
Definitional Provisions 12 ARTICLE II. PURCHASE AND SALE 12 SECTION 2.1 Purchase
and Sale of the Notes 12 SECTION 2.2 Initial Purchase Price

13

SECTION 2.3 Increases

13

SECTION 2.4 Extension of Purchase Expiration Dates 14 SECTION 2.5 Reduction of
Maximum Principal Amount

15

SECTION 2.6 Calculation of Monthly Interest 15 SECTION 2.7 Benefits of
Indenture. 16 SECTION 2.8 Broken Funding 16 SECTION 2.9 Illegality

17

SECTION 2.10 Inability to Determine Eurodollar Rate (Reserve Adjusted) 17
SECTION 2.11 Fees

18

SECTION 2.12 Term Provisions

18

SECTION 2.13 Allocations of Principal 19 ARTICLE III. CLOSING 19 SECTION 3.1
Closing 19 SECTION 3.2 Transactions to be Effected at the Closing

20

ARTICLE IV. CONDITIONS PRECEDENT 20 SECTION 4.1 Conditions Precedent to Initial
Purchase of the Notes 20 SECTION 4.2 Conditions Precedent to each Increase 22
SECTION 4.3 Conditions Precedent to the Restatement 22 ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE ISSUER, THE SELLER AND THE SERVICER 24
SECTION 5.1 Representations, Warranties and Covenants of the Seller and the
Issuer 24 SECTION 5.2 Reaffirmation of Representations and Warranties by the
Issuer 29 SECTION 5.3 Representations and Warranties by the Servicer 29




-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)  

Page

  ARTICLE VI. REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE ADMINISTRATOR,
THE FUNDING AGENT AND THE CONDUIT PURCHASERS 29 SECTION 6.1 Securities Laws;
Transfer Restrictions 29 ARTICLE VII. COVENANTS 30 SECTION 7.1 Monthly
Noteholders’ Statement; Notice of Adverse Effect 30 SECTION 7.2 Further
Assurances

31

SECTION 7.3 Modifications to Transaction Documents 31 SECTION 7.4 Expenses 31
SECTION 7.5 Reorganizations and Transfers 31 SECTION 7.6 Financial Covenants;
Ratings 31 SECTION 7.7 ABL Covenants 33 SECTION 7.8 Most Favored Lender 33
SECTION 7.9 Restrictions on Amendments

34

SECTION 7.10 Independent Manager

34

SECTION 7.11 Obligor Address Reports

35

SECTION 7.12 Monthly Obligor Statement Report; In-Store Collection Reduction;
Back-Up Servicing

35

SECTION 7.13 Servicer Inspections

37

ARTICLE VIII. INDEMNIFICATION

37

SECTION 8.1

Indemnification

37

SECTION 8.2 Increased Costs

38

SECTION 8.3 Indemnity for Taxes

40

SECTION 8.4 Other Costs, Expenses and Related Matters

41

ARTICLE IX. THE ADMINISTRATOR AND THE FUNDING AGENT

42

SECTION 9.1 Authorization and Action

42

SECTION 9.2 Administrator’s and Funding Agent’s Reliance, Etc

43

SECTION 9.3 Administrator, Funding Agent and their Respective Affiliates

43

SECTION 9.4 Purchase Decision

43

SECTION 9.5 Successor Administrator and Funding Agent

44

ARTICLE X. MISCELLANEOUS

45




-ii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)  

Page

  SECTION 10.1 Amendments

45

SECTION 10.2 Notices

45

SECTION 10.3 No Waiver; Remedies

46

SECTION 10.4 Binding Effect; Assignability

46

SECTION 10.5 Confidentiality

48

SECTION 10.6 GOVERNING LAW; JURISDICTION

48

SECTION 10.7 Wavier of Trial by Jury

49

SECTION 10.8 No Proceedings

49

SECTION 10.9 Execution in Counterparts

49

SECTION 10.10 No Recourse

49

SECTION 10.11 Survival

50

SECTION 10.12 Recourse

50

SECTION 10.13 No Fiduciary Duty

50

SECTION 10.14 Consent

50

SECTION 10.15 Tax Disclosure

50

SCHEDULES AND EXHIBITS EXHIBIT A Form Notice of Increase Schedule I List of
Proceedings Schedule II List of Trade Names




-iii-

--------------------------------------------------------------------------------



This SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of August 14,
2008 (as amended, supplemented or otherwise modified from time to time, this
“Note Purchase Agreement”) is among CONN FUNDING II, L.P., as issuer (the
“Issuer”), CONN APPLIANCES, INC., as seller (the “Seller”) and as servicer (the
“Servicer”), THREE PILLARS FUNDING LLC (f/k/a Three Pillars Funding Corporation)
(“Three Pillars”), as a conduit purchaser (a “Conduit Purchaser”), PARK AVENUE
RECEIVABLES COMPANY, LLC (“PARCO”), as a conduit purchaser (a “Conduit
Purchaser”, and together with Three Pillars Funding LLC, the “Conduit
Purchasers”), JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as funding agent for PARCO
(in such capacity, the “Funding Agent”) and as Committed Purchaser and SUNTRUST
ROBINSON HUMPHREY, INC. (f/k/a SunTrust Capital Markets, Inc.), as administrator
(the “Administrator”).

RECITALS

WHEREAS, the Issuer has issued and may continue to issue the variable funding
notes pursuant to a Base Indenture, dated as of September 1, 2002 (as amended,
supplemented or otherwise modified from time to time, the “Base Indenture”),
between the Issuer and Wells Fargo Bank, National Association (f/k/a Wells Fargo
Bank Minnesota, National Association), as trustee (in such capacity, together
with its successors and assigns in such capacity, the “Trustee”), as
supplemented by the Amended and Restated Series Supplement 2002-A, dated as of
September 10, 2007, between the Issuer and the Trustee (as amended, supplemented
or otherwise modified from time to time, the “Series Supplement”, and together
with the Base Indenture, the “Indenture”); and

WHEREAS, the Issuer, the Seller (for itself and as successor by merger to CAI,
L.P.), the Conduit Purchasers, the Administrator and JPMorgan are parties to
that certain Amended and Restated Note Purchase Agreement, dated as of September
10, 2007 (as amended prior to the date hereof, the “Original Note Purchase
Agreement”) and such parties and the parties hereto desire to amend and restate
the Original Note Purchase Agreement.

NOW, THEREFORE, for full and fair consideration, the parties hereto agree that
the Original Note Purchase Agreement is hereby amended and restated in its
entirety as follows:

ARTICLE I.  

DEFINITIONS

SECTION 1.1  Certain Defined Terms.  Capitalized terms used herein without
definition shall have the meanings set forth in the Indenture.  Additionally,
the following terms shall have the following meanings:

“ABL Agreement” means the Loan and Security Agreement, dated as of August 14,
2008 among the Parent, Conn Appliances, Inc., Conn Credit Corporation, Inc.,
Conn Credit I, LP, certain financial institutions as Lenders, Bank of America,
N.A., as administrative agent, joint bank runner, co-lead arranger and
collateral agent, JPMorgan Chase Bank, National Association, as syndication
agent, joint bank runner and co-lead arranger and Capital One N.A., as
co-documentation agent.




--------------------------------------------------------------------------------



“ABL Facility” has the meaning set forth in Section 7.7.

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of a Conduit Purchaser with all or any portion of the assets and
liabilities of any other Affected Party.  An Accounting Based Consolidation
Event shall be deemed to occur on the date any Affected Party shall acknowledge
in writing that any such consolidation of the assets and liabilities of a
Conduit Purchaser shall occur.  

“Act” means the Securities Act of 1933, as amended.

“Administrator” has the meaning set forth in the Preamble.

“Affected Party” means each of the Conduit Purchasers, the Committed Purchaser,
any Liquidity Bank, any permitted assignee of any Conduit Purchaser or any
Liquidity Bank, any Support Provider and any holder of a participation interest
in the rights and obligations of any Liquidity Bank and any Credit Bank under
any Liquidity Agreement and/or any Credit Agreement, the Administrator, the
Funding Agent and any holding company of either Bank.

“Aggregate Purchaser Funded Amount” means, on any date of determination an
amount equal to (a) the Initial Purchase Price, plus (b) the aggregate amount of
all Increases made prior to such date of determination (including Term
Increases), minus (c) the aggregate amount of principal payments (including,
without limitation, any Decreases) in respect of the Notes made to and received
by or on behalf of the Conduit Purchasers and the Committed Purchaser prior to
such date.  For the avoidance of doubt, amounts on deposit in any Term Account
shall not be included in the Aggregate Purchaser Funded Amount until such
amounts are advanced to the Issuer in accordance with Section 2.3.

“Alternate Reference Rate” means, on any date, a fluctuating rate of interest
per annum equal to the higher of:

           (a)  the rate of interest most recently announced by Bank at its
principal office in Atlanta, Georgia or New York, New York, as applicable, as
its prime rate (it being understood that at any one time there shall exist only
one such prime rate so announced), which rate is not necessarily intended to be
the lowest rate of interest determined by such Bank in connection with
extensions of credit; or

           (b)  the Federal Funds Rate (as defined below) most recently
determined by Bank plus 0.50% per annum.

“Applicable Margin” has the meaning set forth in the Fee Letters, as applicable.

“Back-Up Servicer” means Wells Fargo Bank, National Association, a national
banking association, as back-up servicer under the Back-Up Servicing Agreement,
and its permitted successors and assigns.




2

--------------------------------------------------------------------------------



“Bank” means SunTrust Bank, a Georgia banking corporation or JPMorgan, as
applicable.

“Bank Rate” means, for any Interest Period, an interest rate per annum equal to
either (a) the sum of (i) 3.00% per annum, and (ii) the Eurodollar Rate (Reserve
Adjusted) for such Interest Period; provided, however, that if (x) it shall
become unlawful for any Liquidity Bank, any Credit Bank or Term Institution to
obtain funds in the London interbank eurodollar market in order to make, fund or
maintain any Funding Tranche hereunder, or if such funds shall not be reasonably
available to any Liquidity Bank, any Credit Bank or Term Institution, or
(y) there shall not be time prior to the commencement of an applicable Interest
Period to determine a Eurodollar Rate (Reserve Adjusted) in accordance with its
terms or the “Bank Rate” shall apply other than at the first day of the Interest
Period, then the “Bank Rate” shall be equal to the weighted average of the
Alternate Reference Rates in effect for each day during the remainder of such
Interest Period or (b) if requested by the Issuer, the weighted average of the
Alternate Reference Rates in effect during such Interest Period, plus 3.00%.

“Block Event” means an event or circumstance that, after the giving of notice or
lapse of time or both, would give rise to an Event of Default, Pay Out Event or
Servicer Default.

“Breakage Amounts” has the meaning specified in Section 2.8.

“Closing” has the meaning specified in Section 3.1.

“Closing Date” has the meaning specified in Section 3.1.

“Commercial Paper Notes” means short-term promissory notes issued by any Conduit
Purchaser.

“Commercial Paper Rate” means, for any Interest Period for the related Funding
Tranche, a rate per annum equal to:

(a) in the case of a Conduit Purchaser using match funding, the sum of (i) the
rate or, if more than one rate, the weighted average of the rates, determined by
converting to an interest-bearing equivalent rate per annum the discount rate
(or rates) at which the applicable Commercial Paper Notes outstanding during
such Interest Period have been or may be sold by any placement agent or
commercial paper dealer selected by Administrator or the Funding Agent, as
applicable, plus (ii) the commissions and charges charged by such placement
agent or commercial paper dealer with respect to such Commercial Paper Notes
expressed as a percentage of the face amount thereof and converted to an
interest-bearing equivalent rate per annum (the “Match Funding Rate”); or

(b) in the case of a Conduit Purchaser using pool funding, the sum of (i) the
rate equivalent to the weighted average cost (as determined by the agent under
the applicable securitization facility and which shall include incremental
carrying costs incurred with respect to Commercial Paper Notes maturing on dates
other than those on which corresponding funds are received by such Conduit
Purchaser, other borrowings by such Conduit Purchaser (other than under any
Credit Agreement)), plus (ii) the commissions and charges charged by such
placement agent or commercial paper dealer with respect to such Commercial Paper
Notes expressed as a percentage of the face amount thereof and converted to an
interest-bearing equivalent rate per annum, plus (iii) any other costs
associated with the issuance of Commercial Paper Notes) of or related to the
issuance of Commercial Paper Notes that are allocated, in whole or in part, by
such Conduit Purchaser or the agent under the applicable securitization facility
to fund or maintain such portion of the aggregate principal amount of such
Conduit Purchaser’s Note (and which may be also allocated in part to the funding
of other assets of such Conduit Purchaser); provided, however, that if the rate
(or rates) is a discount rate, then the rate (or if more than one rate, the
weighted average of the rates) shall be the rate resulting from converting such
discount rate (or rates) to an interest bearing equivalent rate per annum (the
“Pool Funding Rate”).




3

--------------------------------------------------------------------------------



“Commitment” means, (i) with respect to Three Pillars, the sum of its (a)
Tranche A Commitment and (b) Tranche B Commitment and (ii) with respect to the
Committed Purchaser the sum of its (a) Tranche A Commitment and (b) Tranche B
Commitment.

“Committed Purchaser” means, JPMorgan Chase Bank, N.A. and each of its
successors and assigns and if the Issuer has requested that PARCO or JPMorgan
Chase Bank, N.A. make a Term Deposit in accordance with Section 2.12, “Committed
Purchaser” shall include JPMorgan Chase Bank, N.A. as a Term Institution.

“Conduit Purchasers” means Three Pillars and PARCO.

“Consolidated Group” shall mean, collectively, Parent and its Subsidiaries other
than the Issuer (unless required to be consolidated in accordance with GAAP).

“Consolidated Net Income” shall mean, for any period for the Consolidated Group,
the net income minus the net losses of such Persons, as determined in accordance
with GAAP, excluding unusual or extraordinary gains or losses.

“Consolidated Net Worth” shall mean, as of any date, the consolidated net worth
of the Consolidated Group as reflected in such Persons’ financial statements
most recently filed with the Securities and Exchange Commission.

 “Covered Taxes” has the meaning specified in Section 8.3.

“Credit Advance” means a drawing under a letter of credit issued pursuant to a
Credit Agreement for the account of any Conduit Purchaser, a loan to any Conduit
Purchaser under a Credit Agreement or any other advance or disbursement of funds
to any Conduit Purchaser or for such Conduit Purchaser’s account pursuant to a
Credit Agreement or any such letter of credit, in each case to the extent such
drawing, loan, advance or disbursement has not been repaid or reimbursed to the
applicable Credit Bank in accordance with the related Credit Agreement.

“Credit Agreement” means and includes any program-wide agreement entered into by
any Credit Bank providing for the issuance of one or more letters of credit for
the account of any Conduit Purchaser, the issuance of one or more surety bonds
for which any Conduit Purchaser is obligated to reimburse the applicable Credit
Bank for any drawings thereunder, the sale by any Conduit Purchaser to any
Credit Bank of receivables or other financial assets purchased by such Conduit
Purchaser (or portions thereof) and/or the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with its commercial
paper program, together with any cash collateral agreement, letter of credit,
surety bond or other agreement or instrument executed and delivered in
connection therewith (but excluding the Liquidity Agreement of such Conduit
Purchaser, or similar agreement, or any voluntary advance agreement).




4

--------------------------------------------------------------------------------



“Credit Bank” means and includes each Bank and any other or additional bank or
other Person (other than any customer of any Conduit Purchaser or any liquidity
provider as such) now or hereafter extending credit or a purchase commitment to
or for the account of a Conduit Purchaser or issuing a letter of credit, surety
bond or other instrument, in each case to support any obligations arising under
or in connection with such Conduit Purchaser’s commercial paper program.

“Decrease” has the meaning specified in the Series Supplement.

“Default Rate” has the meaning specified in the definition of Note Rate.

“Dollar” or “$” means lawful currency of the United States of America.

“Enhanced Back-Up Servicer Trigger” means (i) as of the last day of each Fiscal
Quarter beginning with the Fiscal Quarter ending July 31, 2010, the Fixed Charge
Coverage Ratio of the Consolidated Parent is less than 1.40:1.00, or (ii) as of
the last day of any Monthly Period, beginning with the Monthly Period ending
July 31, 2010, the Net Portfolio Yield averaged over the three most recent
consecutive Monthly Periods is less than 3.50%.  For the avoidance of doubt the
first measurement of the Net Portfolio Yield as described in clause (ii) shall
be the average of the Net Portfolio Yield measured for the months of May, June
and July 2010.

“Eurodollar Rate (Reserve Adjusted)” means, with respect to any Funding Tranche,
the rate per annum equal to the quotient of (i) the offered rate for deposits in
Dollars for a one-month period in an amount equal (as nearly as possible) to the
principal amount of the Funding Tranche which rate appears on the pages 3750 or
3740, as applicable, of the Dow Jones Market Service as of 11:00 A.M. (London,
England) time on the Rate Setting Day; provided, that if at least two rates
appear on pages 3750 or 3740, as applicable, of the Dow Jones Market Service on
such Rate Setting Day, the rate for such Interest Period shall be the arithmetic
mean of such rates; provided further, that if no such offered rates appear on
such page, the rate used for such Interest Period will be the arithmetic average
(rounded upward, if necessary, to the next higher 1/16th of 1%) of rates offered
to Administrator by not less than two major banks in London, England at
approximately 10:00 A.M. (Atlanta, Georgia time), two (2) Business Days prior to
the first day of such Interest Period for deposits in U.S. dollars in the London
interbank market for a one-month period in an amount comparable to the principal
amount of the Funding Tranche, divided by (ii) a number equal to 1.00 minus the
Reserve Percentage.  The rate so determined in accordance herewith shall be
rounded upwards to the multiple of 1/100th of 1%

“Federal Bankruptcy Code” means the bankruptcy code of the United States of
America codified in Title 11 of the United States Code.




5

--------------------------------------------------------------------------------



“Federal Funds Rate” means, for any day the greater of (i) the average rate per
annum as determined by the respective Bank at which overnight Federal funds are
offered to such Bank for such day by major banks in the interbank market, and
(ii) if such Bank is borrowing overnight funds from a Federal Reserve Bank that
day, the average rate per annum at which such overnight borrowings are made on
that day.  Each determination of the Federal Funds Rate by such Bank shall be
conclusive and binding on the Issuer except in the case of manifest error.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letters” means each of the following letter agreements:  (i) that certain
Third Amended and Restated Fee Letter, dated as of August 28, 2008, as amended
from time to time, between the Issuer and the Administrator setting forth
certain fees payable by the Issuer in connection with the purchase of Notes by
the Administrator for the benefit of Three Pillars and (ii) that certain Amended
and Restated Fee Letter, dated as of August 28, 2008, as amended from time to
time, between the Issuer and the Funding Agent setting forth certain fees
payable by the Issuer in connection with the purchase of Notes by the Funding
Agent for the benefit of PARCO.

“Fees” has the meaning set forth in Section 2.11.

“Final Purchase Expiration Date” means the later to occur of (i) the Tranche A
Purchase Expiration Date, (ii) Tranche B Purchase Expiration Date and (iii) if
the Issuer has requested a Term Institution make a Term Deposit in accordance
with Section 2.12, the Term Draw Expiration Date (as such dates may be extended
from time to time pursuant to Section 2.4).

“Fiscal Quarter” has the meaning specified in the ABL Agreement as of the
Restatement Date.

“Fixed Charge Coverage Ratio” has the meaning specified in the ABL Agreement as
amended by the First Amendment thereto dated to be effective as of January 30,
2010 and the Second Amendment thereto dated to be effective as of February 26,
2010 (without giving effect to any future amendment, supplement or other
modification to the ABL Agreement).

“Fixed Period” means, with respect to a Funding Tranche, a period selected by
(i) the Administrator with respect to Three Pillars and (ii) the Funding Agent
with respect to PARCO or the Committed Purchaser in each case in its sole
discretion; provided, that

               (i)  any Fixed Period with respect to any Funding Tranche not
funded by the issuance of Commercial Paper Notes which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day; provided, however, if interest in respect of such Fixed Period is
computed by reference to the Eurodollar Rate (Reserve Adjusted), and such Fixed
Period would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Fixed
Period shall end on the next preceding Business Day;

              (ii)  any Fixed Period with respect to any Funding Tranche not
funded by the issuance of Commercial Paper Notes will not be for a term of more
than 40 days; and




6

--------------------------------------------------------------------------------



             (iii)  any Fixed Period in respect of which interest is computed by
reference to the Commercial Paper Rate may be terminated at the election of, and
upon notice thereof to the Issuer by, the Administrator or the Funding Agent, as
applicable, any time, in which case the Funding Tranche allocated to such
terminated Fixed Period shall be allocated to a new Fixed Period and shall
accrue interest at the Alternate Reference Rate.

“Funding Agent” is defined in the Preamble.

“Funding Tranche” means one or more portions of the Aggregate Purchaser Funded
Amount used to fund or maintain the Notes that accrue interest by reference to
different interest rates.

“General Partner” means Conn Funding II GP, L.L.C. and its permitted successors
and assigns, as general partner of the Issuer.

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

“Increase” has the meaning specified in the Series Supplement.

“Increase Amount” means the amount requested by the Issuer to be funded by the
Conduit Purchasers and the Committed Purchaser, as may be applicable (on a pro
rata basis based on the Commitment including any commitment amounts as a Term
Institution) on an Increase Date.

“Increase Date” means the date on which each Increase occurs.

“Indemnified Party” has the meaning specified in Section 8.1.

“Independent Manager” has the meaning specified in Section 7.10.

“Initial Note Principal” means $28,080,192.

“Initial Purchase Price” has the meaning specified in Section 2.2.




7

--------------------------------------------------------------------------------



“Intercreditor Agreement” means that Intercreditor Agreement dated as of August
14, 2008, among Seller, Conn Credit Corporation, Inc., Conn Credit I, L.P., Bank
of America, N.A., and the Trustee.

“Issuer” is defined in the Preamble.

“Issuer Indemnified Amounts” has the meaning specified in subsection 8.1(a).

“JPMorgan” is defined in the Preamble.

“Liquidity Agreement” means and includes (a) the Liquidity Asset Purchase
Agreement (regarding Conn Funding II, L.P.), dated as of September 13, 2002,
among Three Pillars, as borrower, SunTrust Bank, as liquidity agent for the
Liquidity Banks from time to time party thereto, and SunTrust Robinson Humphrey,
Inc. (f/k/a SunTrust Equitable Securities Corporation), as administrator for
Three Pillars, and the Liquidity Banks from time to time party thereto, (b) the
Asset Purchase Agreement (regarding Conn Funding II, L.P.), dated as of
September 10, 2007 among PARCO, JPMorgan, as funding agent for the Liquidity
Banks from time to time party thereto and the Liquidity Banks from time to time
party thereto, and (c) any other agreement hereafter entered into by any Conduit
Purchaser providing for the sale by such Conduit Purchaser of an interest in the
Notes (or portions thereof), or the making of loans or other extensions of
credit to such Conduit Purchaser secured by security interests in the Notes (or
portions thereof), to support all or part of such Conduit Purchaser’s payment
obligations under its Commercial Paper Notes or to provide an alternate means of
funding such Conduit Purchaser’s investments in accounts receivable or other
financial assets, in each case as amended, supplemented or otherwise modified
from time to time.

“Liquidity Bank” means and includes the applicable Bank and the various
financial institutions as are, or may become, parties to a Liquidity Agreement,
as purchasers thereunder.

“Match Funding Rate” has the meaning specified in clause (a) of the definition
of “Commercial Paper Rate” herein.

“Monthly Noteholders’ Statement” has the meaning specified in paragraph
2.3(b)(i).

“Monthly Obligor Statement” has the meaning specified in Section 7.12(a).

“Non-POS System” has the meaning specified in Section 7.12(b).

“Note Rate” means, with respect to any Interest Period, the weighted average of
the rates applicable to all Funding Tranches outstanding during all or part of
such Interest Period (determined as of each day in such Interest Period), each
such rate being (a) to the extent any Conduit Purchaser (other than in its
capacity as a Term Institution) is funding such Funding Tranche during such
period through the issuance of its Commercial Paper Notes, the Commercial Paper
Rate plus the Applicable Margin, (b) to the extent any (i) Conduit Purchaser
(other than its capacity as a Term Institution) is funding such Funding Tranche
during such period pursuant to a Liquidity Agreement or, in the case of Three
Pillars, the Voluntary Advance Agreement or (ii) a Committed Purchaser (other
than in its capacity as a Term Institution) is funding such Funding Tranche
during such period, a rate per annum equal to the Bank Rate plus the Applicable
Margin, and (c) to the extent a Term Institution is funding such Funding Tranche
during such period, a rate per annum equal to the greater of (i) the Bank Rate
minus 3% plus the Applicable Margin and (ii) the Commercial Paper Rate plus the
Applicable Margin; provided that on any day after the occurrence and continuance
of any Servicer Default, Pay Out Event or any other Event of Default, the rate
applicable to each such Funding Tranche (the “Default Rate”) shall be 3% per
annum above the applicable Alternate Reference Rate in effect on such day plus
the Applicable Margin; provided, however, that interest for any Funding Tranche
shall not be considered paid by any distribution to the extent that all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.  




8

--------------------------------------------------------------------------------



 “Notes” means the Variable Funding Asset Backed Notes Series 2002-A in the
maximum aggregate principal amount of $450,000,000 to be issued by the Issuer
pursuant to the Indenture.  

“Notice of Increase” means a written notice of an Increase in the form of
Exhibit A hereto.

“Offering Memorandum 2002” means that certain offering memorandum, dated as of
September 10, 2002, prepared by the Issuer and the Seller in connection with the
issuance of the Series 2002-B Fixed Rate Notes.

“Original Note Purchase Agreement” is defined in the Recitals.

“PARCO” means Park Avenue Receivables Company, LLC and each of its successors
and assigns, and if the Issuer has requested PARCO or JPMorgan to make a Term
Deposit in accordance with Section 2.12, “PARCO” shall include Park Avenue
Receivables Company, LLC as a Term Institution.

“Participant” has the meaning specified in subsection 1.4(b).

“Pool Funding Rate” has the meaning specified in clause (b) of the definition of
“Commercial Paper Rate” herein.

“Program Documents” means, with respect to each Conduit Purchaser, the related
Liquidity Agreement, any related Credit Agreement, solely with respect to Three
Pillars, the Voluntary Advance Agreement, the documents under which
Administrator or the Funding Agent, as applicable, performs its obligations and
the other documents to be executed and delivered in connection therewith, in
each case as amended, supplemented or otherwise modified from time to time.

“Purchase Expiration Date” means any of (i) the Tranche A Purchase Expiration
Date, (ii) Tranche B Purchase Expiration Date and (iii) the Term Draw Expiration
Date, as the context requires.




9

--------------------------------------------------------------------------------



“Rate Setting Day” means, for any Interest Period, two (2) Business Days prior
to the commencement of such Interest Period.  In the event such day is not a
Business Day, then the Rate Setting Day shall be the immediately preceding
Business Day.

“Reduction” has the meaning specified in Section 2.5.

“Restatement” has the meaning specified in Section 3.1.

“Restatement Date” has the meaning specified in Section 3.1.

“Seller” is defined in the Preamble (it being understood that any reference to
the Seller with respect to the Closing Date shall be deemed a reference to the
Seller and its predecessors).

“Servicer” is defined in the Preamble.

“Support Provider” means and includes any entity now or hereafter extending
credit or liquidity support or having a commitment to extend credit or liquidity
support to or for the account of, or to make loans to or purchases from, any
Conduit Purchaser or issuing a letter of credit, surety bond or other instrument
to support any obligations arising under or in connection with the commercial
paper program of such Conduit Purchaser.

“Term Account” means, for any Term Institution, the securities account in the
name of the Issuer maintained by such Term Institution during the Term Period,
if any, and under the sole control and dominion of such Term Institution, to
secure the Issuer’s obligation to repay the Term Deposit made by such Term
Institution.

“Term Deposit” shall mean, as of any date of determination in respect of any
Term Institution, the amount deposited by such Term Institution into such Term
Institution’s Term Account pursuant to Section 2.12 hereof minus any Term
Increase made by such Term Institution plus any repayments or prepayments in
respect of the Aggregate Purchaser Funded Amount that are deposited into such
Term Account in accordance with Section 2.12 hereof.

“Term Deposit Rate” means the rate per annum equal to the Bank Rate minus 3.00%
per annum.

“Term Draw Expiration Date” means the earlier of (i) September 10, 2012, as such
date may be extended in accordance with Section 2.4 or (ii) the date of
occurrence of an Event of Default, Payout Event or Servicer Default.

“Term Increase” has the meaning set forth in Section 2.3(a).

“Term Institution” has the meaning set forth in Section 2.12(a).

“Term Interest” has the meaning set forth in Section 2.12(e).

“Term Period” shall mean, with respect to any Term Institution, the period
commencing on the date, if any, on which such Term Institution establishes its
Term Account and makes the initial deposit therein pursuant to Section 2.12
hereof and ending on the earlier of the Term Draw Expiration Date or the date of
the maturity of the Notes if accelerated following our Event of Default, Payment
Event or Servicer Default.




10

--------------------------------------------------------------------------------



“Total Liabilities to Tangible Net Worth Ratio” has the meaning specified in the
ABL Agreement as amended by the First Amendment thereto dated to be effective as
of January 30, 2010 and the Second Amendment thereto dated to be effective as of
February 26, 2010 (without giving effect to any future amendment, supplement or
other modification to the ABL Agreement).

“Three Pillars” means Three Pillars Funding LLC and each of its successors and
assigns, and if the Issuer has requested Three Pillars make a Term Deposit in
accordance with Section 2.12, “Three Pillars” shall include Three Pillars
Funding LLC as a Term Institution.

“Tranche A Commitment” means, with respect to Three Pillars $66,666,666.67 and
with respect to the Committed Purchaser $33,333,333.33, in each case, as may be
reduced from time to time in accordance with Section 2.5; provided after the
occurrence of the Tranche A Purchase Expiration Date with respect to Three
Pillars or the Committed Purchaser, as applicable, such Person’s Tranche A
Commitment shall be zero.

“Tranche A Purchase Expiration Date” means the earlier of (i) August 13, 2009
(as such date may be extended from time to time pursuant to Section 2.4) and
(ii) the date of the occurrence of an Event of Default, Payout Event or Servicer
Default.

“Tranche B Commitment” means, with respect to Three Pillars, $133,333,333.33,
and with respect to the Committed Purchaser, $66,666,666.67, in each case, as
may be reduced from time to time in accordance with Section 2.5; provided if the
Issuer fails to request (i) Three Pillars, in accordance with Section 2.12, to
establish a Term Account and make a Term Deposit prior to the third Business Day
prior to the Tranche B Purchase Expiration Date, Three Pillar’s Tranche B
Commitment shall be zero and (ii) the Committed Purchaser or PARCO, in
accordance with Section 2.12, to establish a Term Account and make a Term
Deposit prior to the third Business Day prior to the Tranche B Purchase
Expiration Date, the Committed Purchaser’s Tranche B Commitment shall be zero;
provided further if the Issuer requests (i) Three Pillars, in accordance with
Section 2.12, to establish a Term Account and make a Term Deposit prior to the
third Business Day prior to the Tranche B Purchase Expiration Date, Three
Pillar’s Tranche B Commitment shall be zero on the Term Draw Expiration Date and
(ii) the Committed Purchaser or PARCO, in accordance with Section 2.12, to
establish a Term Account and make a Term Deposit prior to the third Business Day
prior to the Tranche B Purchase Expiration Date, the Committed Purchaser’s
Tranche B Commitment shall be zero on the Term Draw Expiration Date.

“Tranche B Purchase Expiration Date” means the earlier of (i) August 9, 2010 (as
such date may be extended from time to time pursuant to Section 2.4) and (ii)
the date of the occurrence of an Event of Default, Payout Event or Servicer
Default.

“Transaction Documents” means (i) the Base Indenture, (ii) the Series
Supplement, (iii) this Note Purchase Agreement, (iv) the Fee Letters, (v) the
Liquidity Agreements, (vi) the Servicing Agreement and (vii) the Notes, in each
case in effect on September 10, 2007 or as modified in accordance with the terms
of the Transaction Documents.




11

--------------------------------------------------------------------------------



“Trust Assets” means all of the Issuer’s right, title and interest in and to all
Receivables, Related Security, Contracts, Collections and all proceeds relating
to the foregoing and all of the other collateral which is part of the Trust
Estate or otherwise pledged to the Trustee for the benefit of the Secured
Parties pursuant to the Indenture.

“Voluntary Advance Agreement” means the Voluntary Advance Agreement, dated as of
March 11, 1999, among SunTrust Robinson Humphrey, Inc. (f/k/a SunTrust Equitable
Securities Corporation), the Administrator and SunTrust Bank, as it may be
amended, supplemented or otherwise modified from time to time.

SECTION 1.2  Other Definitional Provisions.  

           (a)  All terms defined in this Note Purchase Agreement shall have the
meanings defined herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.

           (b)  As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in Section
1.1, and accounting terms partially defined in Section 1.1 to the extent not
defined, shall have the respective meanings given to them under GAAP.  To the
extent that the definitions of accounting terms herein are inconsistent with the
meanings of such terms under generally accepted accounting principles, the
definitions contained herein shall control.

           (c)  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Note Purchase Agreement shall refer to this
Note Purchase Agreement as a whole and not to any particular provision of this
Note Purchase Agreement; and Section, subsection, Schedule and Exhibit
references contained in this Note Purchase Agreement are references to Sections,
subsections, the Schedules and Exhibits in or to this Note Purchase Agreement
unless otherwise specified.

                              (d)       All other rules of construction as set
forth in the Indenture are hereby incorporated herein by reference.

ARTICLE II.  

PURCHASE AND SALE

SECTION 2.1  Purchase and Sale of the Notes.  On the terms and subject to the
conditions set forth in the Note Purchase Agreement dated as of the Closing
Date, and in reliance on the covenants, representations, warranties and
agreements therein set forth, the Issuer sold at the Closing to the
Administrator, on behalf of Three Pillars the Notes then outstanding in an
aggregate initial outstanding principal amount equal to the Initial Note
Principal for the Initial Purchase Price.  On September 10, 2007, the
Administrator, on behalf of Three Pillars, assigned a portion of the Notes to
the Funding Agent, on behalf of PARCO, and the Committed Purchaser.




12

--------------------------------------------------------------------------------



SECTION 2.2  Initial Purchase Price.  The Notes were purchased at Closing at a
price (the “Initial Purchase Price”) equal to 100% of the Initial Note
Principal.

SECTION 2.3  Increases.

           (a)  Subject to the terms and conditions of this Note Purchase
Agreement and the Series Supplement, from time to time prior to the Final
Purchase Expiration Date but not more frequently than twice per month (unless
the Administrator and the Funding Agent otherwise consent in their sole
discretion) upon receipt by the Administrator and the Funding Agent of a Notice
of Increase, the Administrator, on behalf of Three Pillars, and the Funding
Agent, on behalf of PARCO or the Committed Purchaser, as the case may be, shall
make Increases as provided in Section 2.3(c); provided, however, that neither of
Three Pillars nor the Committed Purchaser shall be required to fund any Increase
if, after giving effect thereto, its Note Principal would exceed the Maximum
Principal Amount; and provided, further, that neither of Three Pillars nor the
Committed Purchaser shall be required to fund any Increase if, after giving
effect thereto, its Note Principal would exceed its Commitment. Notwithstanding
anything contained in the Transaction Documents, any portion of an Increase
funded after the Tranche B Purchase Expiration Date allocated to a Term
Institution’s Tranche B Commitment shall be funded by withdrawing such Term
Institution’s pro rata share of such Increase from such Term Institution’s Term
Account (a “Term Increase”).

           (b)  Each Increase hereunder shall be subject to the further
conditions precedent that:

               (i)  The Administrator and the Funding Agent will have received
copies of each of the monthly noteholders’ statement, the form of which is
attached as Exhibit B to the Series Supplement (the “Monthly Noteholders’
Statement”), in each case, most recently required to have been delivered under
the Indenture;

              (ii)  Each of the representations and warranties of each of the
Seller, the Servicer and the Issuer made in the Transaction Documents to which
it is a party shall be true and correct in all material respects as of the
applicable Increase Date (except to the extent they expressly relate to an
earlier or later time);

             (iii)  The Issuer, the Servicer and the Seller shall be in
compliance in all material respects with all of its respective covenants
contained in the Transaction Documents;

              (iv)  No Pay Out Event, Potential Pay Out Event, Default, Event of
Default, Servicer Default or Block Event shall have occurred and be continuing;

               (v)  The Final Purchase Expiration Date shall not have occurred;
and




13

--------------------------------------------------------------------------------



              (vi)  The Administrator and the Funding Agent shall have received
a completed Notice of Increase with respect to such proposed Increase, not later
than 12:00 p.m. (New York time) one (1) Business Day prior to the proposed date
of such Increase.

           (c)  Three Pillars shall make its related pro rata portion of the
proceeds of such requested Increase available to the Administrator at its office
in Atlanta, Georgia, and PARCO or the Committed Purchaser, as applicable may
make its related pro rata portion of the proceeds of such requested Increase
available to the Funding Agent at its office in New York, New York, in same day
funds on the Increase Date, and if PARCO does not make available its full pro
rata portion of such Increase Amount, the Committed Purchaser shall make any
portion constituting a shortfall so available to the Funding Agent.  Upon
receipt by Administrator and the Funding Agent of such funds, the Administrator
and the Funding Agent will make such funds available to Issuer not later than
3:00 p.m. New York City time on the Increase Date by wire transfer of
immediately available funds to such account as may from time to time be
specified by the Issuer in a notice to the Administrator and the Funding Agent.

           (d)  All conditions set forth in Section 3.1 of the Series
Supplement, to the extent applicable, shall have been satisfied at such
time.  Each “Increase” with respect to all VFN Series shall be allocated to each
respective VFN Series as instructed by the Issuer; provided, that (i) the Issuer
shall not (unless necessary in order to comply with the requirements of clause
(ii) of this paragraph) disproportionately allocate Increases to the same VFN
Series for two or more consecutive Increases and (ii) shall at all times use its
reasonable best efforts to allocate Increases to the respective VFN Series so
that the aggregate of the “Aggregate Purchaser Funded Amounts” under (and as
defined in) each VFN Series is at all times ratably allocated among each such
VFN Series according to their respective “Maximum Principal Amount” (as defined
in each such VFN Series).

SECTION 2.4  Extension of Purchase Expiration Dates.  The Issuer may advise the
Administrator and the Funding Agent, in writing of its desire to extend any of
the Purchase Expiration Dates; provided such request is made not more than 90
days prior to, and not less than 60 days prior to, the then current related
Purchase Expiration Date or the Term Draw Expiration Date, as applicable.  The
Administrator and the Funding Agent shall notify the Issuer in writing, within
45 days after its receipt of such request by the Issuer, whether the Conduit
Purchasers and the Committed Purchaser are agreeable to such extension (it being
understood that each Conduit Purchaser may accept or decline such a request in
its sole discretion and on such terms as it may elect) and, to the extent the
Conduit Purchasers and the Committed Purchaser are agreeable, the Issuer, the
Administrator, the Funding Agent, the Committed Purchaser and the Conduit
Purchasers shall enter into such documents on or prior to the third Business Day
prior to the then current Purchase Expiration Date as the Conduit Purchasers and
the Committed Purchaser may deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by the Conduit
Purchasers, the Administrator, the Funding Agent and the Committed Purchaser in
connection therewith (including reasonable attorneys’ costs) shall be paid by
the Issuer; it being understood, that the failure of the Administrator and the
Funding Agent to so notify the Issuer as set forth above shall not be deemed to
be a consent to such request for extension by any Conduit Purchaser or the
Committed Purchaser.  Notwithstanding anything contained herein, Three Pillars
or the Committed Purchaser may agree to extend any Purchase Expiration Date
independently of the other Person if such other Person declines to extend such
Purchase Expiration Date.  In such a case, the applicable Purchase Expiration
Date shall occur only with respect to the Person declining to so extend.




14

--------------------------------------------------------------------------------



SECTION 2.5  Reduction of Maximum Principal Amount.

           (a)  On any Payment Date prior to the Rapid Pay Out Commencement
Date, upon the written request of the Issuer, the “Maximum Principal Amount” (as
defined in each VFN Series) may be permanently reduced (a “Reduction”), on a
ratable basis with respect to each VFN Series and with respect to the Notes, by
the Issuer; provided that the Issuer shall have given each applicable
“Administrator” and the Funding Agent hereunder irrevocable written notice
(effective upon receipt) of the amount of such Reduction prior to 10:00 a.m.,
New York time on a Business Day that is at least thirty (30) days prior to such
Reduction; provided, that any such Reduction shall be in an amount equal to
$5,000,000 in the aggregate for all VFN Series and integral multiples of
$100,000 in excess thereof; and provided, further, that no Reduction may cause
the aggregate of the “Maximum Principal Amounts” under all VFN Series to be
lower than $0.  Each Reduction effected pursuant to this Section 2.5 shall
automatically and permanently, without any further action on the part of any
party, reduce (i) the Commitment of each of (a) Three Pillars and (b) PARCO and
the Committed Purchaser on a pro rata basis, in the amount of such Reduction
(ii) the Tranche A Commitment and the Tranche B Commitment on a ratable basis
with respect to the Commitment of Three Pillars and the Commitment of the
Committed Purchaser; provided if requested by the Issuer and each of the
Administrator and the Funding Agent agrees, in writing, in their sole
discretion, the Tranche A Commitments and Tranche B Commitments of Three Pillars
and the Committed Purchaser may be reduced in amounts agreed to by the Issuer,
the Administrator and the Funding Agent (which may not be on a ratable basis);

           (b)  The Issuer shall pay to (i) the Administrator on behalf of Three
Pillars and (ii) the Funding Agent on behalf of PARCO or the Committed Purchaser
any accrued and unpaid fees and expenses with respect to the reduction amount on
the date of any such Reduction.

SECTION 2.6  Calculation of Monthly Interest.  

(a)       On the Business Day prior to each Series Transfer Date, the
Administrator (with respect to Three Pillars) and the Funding Agent (with
respect to PARCO and the Committed Purchaser) shall calculate, for the
applicable Interest Period, the aggregate Monthly Interest for each Funding
Tranche (such Monthly Interest to be calculated using the Note Rate, if
necessary, for the remaining days in such Interest Period).  Each of the
Administrator and the Funding Agent may, in its sole discretion, determine the
Commercial Paper Rate for its related Conduit Purchaser with respect to each
Series Transfer Date using the Match Funding Rate or the Pool Funding Rate;
provided, however, that to the extent that the related Conduit Purchaser may
choose between the Match Funding Rate or the Pool Funding Rate, the Issuer may
request the Administrator or the Funding Agent, as applicable, to use either the
Match Funding Rate or the Pool Funding Rate in determining the Commercial Paper
Rate for its related Conduit Purchaser with respect to such Series Transfer Date
(it being understood and agreed that the Administrator or the Funding Agent, as
applicable, shall have no obligation to follow any such request by the Issuer).




15

--------------------------------------------------------------------------------



           (b)  The Issuer agrees to pay, and the Issuer agrees to instruct the
Servicer and the Trustee to pay, all amounts payable by it with respect to the
Notes, this Note Purchase Agreement and the Series Supplement to the accounts
designated by the Administrator and the Funding Agent.  All such amounts shall
be paid no later than noon, New York City time, on the day when due as
determined in accordance with this Note Purchase Agreement, the Indenture and
the other Transaction Documents, in lawful money of the United States in
immediately available funds.  Amounts received after that time shall be deemed
to have been received on the next Business Day and shall bear interest at the
Default Rate, which interest shall be payable on demand.

SECTION 2.7  Benefits of Indenture. The Issuer hereby acknowledges and confirms
that each representation, warranty, covenant and agreement made pursuant to the
Indenture by the Issuer to the Trustee is (unless such representation, warranty,
covenant or agreement specifically states otherwise), also made herein, all for
the benefit and security of each Conduit Purchaser, the Committed  Purchaser,
the Funding Agent and the Administrator.

SECTION 2.8  Broken Funding.  In the event of (i) the payment of any principal
of any Funding Tranche (other than a Funding Tranche on which the interest is
computed by reference to the Alternate Reference Rate) other than on the last
day of the Fixed Period applicable thereto (including as a result of the
occurrence of the Rapid Pay Out Commencement Date or an optional prepayment of a
Funding Tranche), or (ii) any failure to borrow or prepay any Funding Tranche
(other than a Funding Tranche on which the interest is computed by reference to
the Alternate Reference Rate) on the date specified in any notice delivered
pursuant hereto, then, in any such event, the Issuer shall compensate the
Affected Party for the loss, cost and expense attributable to such event.  Such
loss, cost or expense to any such Affected Party shall be deemed to include an
amount (the “Breakage Amount”) determined by such Affected Party (or the
Administrator with respect to Three Pillars or the Funding Agent with respect to
PARCO or the Committed Purchaser, as applicable) to be the excess, if any, of
(i) the amount of interest which would have accrued on the portion of the
principal amount of such Funding Tranche prepaid or to be borrowed or prepaid
had such event not occurred, at the interest rate that would have been
applicable to such Funding Tranche, for the period from the date of such event
to the last day of the Fixed Period (or, in the case of a failure to borrow for
the period that would have been the related Fixed Period), over (ii) the amount
of interest which would be obtainable upon redeployment or reinvestment of an
amount of funds equal to such portion of such Funding Tranche for such
period.  A certificate of any Affected Party incurring any loss, cost or expense
as a result of any of the events specified in this Section 2.8 and setting forth
any amount or amounts that the Affected Party is entitled to receive pursuant to
this Section 2.8 and the reason(s) therefor shall be delivered to the Issuer by
the Administrator or the Funding Agent and shall include reasonably detailed
calculations and shall be conclusive absent manifest error.  The Issuer shall
pay to the Administrator or the Funding Agent, as applicable, on behalf of such
Affected Party the amount shown as due on any such certificate on the first
Payment Date which is not less than three Business Days after receipt thereof.




16

--------------------------------------------------------------------------------



SECTION 2.9  Illegality.  Notwithstanding anything in this Note Purchase
Agreement or any other Transaction Document to the contrary, if, after the
Closing Date, the adoption of any Law or bank regulatory guideline or any
amendment or change in the interpretation of any existing or future Law or bank
regulatory guideline by any Official Body charged with the administration,
interpretation or application thereof, or the compliance with any directive of
any Official Body (in the case of any bank regulatory guideline, whether or not
having the force of Law), shall make it unlawful for any Affected Party to
acquire or maintain a Funding Tranche by reference to the Eurodollar Rate
(Reserve Adjusted) as contemplated by this Note Purchase Agreement or any
Program Document, (i) the Administrator or the Funding Agent, as applicable, on
behalf of such Affected Party shall, within forty-five (45) days after receiving
actual knowledge thereof, deliver a certificate to the Issuer (with a copy to
the Administrator or Funding Agent, as applicable) setting forth the basis for
such illegality, which certificate shall be conclusive absent manifest error,
and (ii) such Affected Party’s portion of any Funding Tranche maintained by
reference to the Eurodollar Rate (Reserve Adjusted) then outstanding shall be
converted automatically to a Funding Tranche maintained by reference to the
Alternate Reference Rate.

SECTION 2.10  Inability to Determine Eurodollar Rate (Reserve Adjusted).  If,
prior to the first day of any Interest Period relating to any Funding Tranche
maintained by reference to the Eurodollar Rate (Reserve Adjusted):

                   (1)  the Administrator or the Funding Agent shall have
determined (which determination in the absence of manifest error shall be
conclusive and binding upon the Issuer) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate (Reserve Adjusted) for such Interest Period; or

                   (2)  the Administrator or the Funding Agent shall have
received notice from an Affected Party that the Eurodollar Rate (Reserve
Adjusted) determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Affected Party (as conclusively
certified by such Person) of purchasing or maintaining their affected portions
of such Funding Tranches during such Interest Period;

then, in either such event, the Administrator or the Funding Agent shall give
telecopy or telephonic notice thereof (confirmed in writing) to the Issuer and
the Administrator or Funding Agent, as applicable as soon as practicable (but,
in any event, within thirty (30) days after such determination or notice, as
applicable) thereafter. Until such notice has been withdrawn by the
Administrator or the Funding Agent, as applicable, no further Funding Tranches
by the related Conduit Purchaser or Committed Purchaser shall be funded or
maintained at the Eurodollar Rate (Reserve Adjusted).  The Administrator and the
Funding Agent, as applicable, agrees to withdraw any such notice as soon as
reasonably practicable after such Person is notified of a change in
circumstances which makes such notice inapplicable.




17

--------------------------------------------------------------------------------



SECTION 2.11  Fees.  The Issuer shall pay to the Administrator or the Funding
Agent, as applicable, for the benefit of the applicable Affected Party as and
when due and in accordance with the provisions for payment set forth in Article
5 of the Series Supplement, each of the applicable fees set forth in the Fee
Letters (the “Fees”).

SECTION 2.12  Term Provisions.

           (a)  If the Issuer has requested an extension of the Tranche B
Purchase Expiration Date from each of Three Pillars and the Committed Purchaser
in accordance with Section 2.4 and if the Tranche B Purchase Expiration Date is
not extended in accordance with Section 2.4 by the Committed Purchaser or Three
Pillars (each such Person that does not agree to extend the Tranche B Purchase
Expiration Date is referred to herein as a “Term Institution”) on terms
acceptable to the Issuer, in its sole discretion, such Term Institution shall,
by 11:00 a.m. (New York time) on the Tranche B Purchase Expiration Date
following its receipt of written request therefor from the Issuer by 10:00 a.m.
(New York time) three Business Days prior to the Tranche B Purchase Expiration
Date and subject to the satisfaction of the applicable conditions precedent set
forth in Section 4.2, (i) establish such Term Institution’s Term Account and
(ii) make a Term Deposit by depositing, in same day funds to such Term
Institution’s Term Account, an amount equal to such Term Institution’s Tranche B
Commitment less such Term Institution’s pro rata share of the Aggregate
Purchaser Funded Amount allocated to the Tranche B Commitment as of such
date.  Each Term Institution shall invest the amounts on deposit in such Term
Institution’s Term Account in Permitted Investments (it being agreed that the
earnings on any such Permitted Investments shall be applied to offset the Term
Interest payable to such Term Institutions).  Any losses with respect to the
Permitted Investments shall be borne by the Issuer and shall be deemed to be an
“Increase” made by the applicable Term Institution.  Notwithstanding anything
contained herein, if the Committed Purchaser does not (i) extend the Tranche B
Purchase Expiration Date or (ii) renew on terms acceptable to the Issuer and the
Issuer requests the Committed Purchaser make a Term Deposit pursuant to this
Section 2.12, PARCO may, in its sole discretion, make the Term Deposit in lieu
of the Committed Purchaser, provided, further, that PARCO may at any time
request the Committed Purchaser to fund the related Term Account and any
outstanding Term Increases made by PARCO.  Notwithstanding anything contained
herein, if both Three Pillars and the Committed Purchaser decline to extend the
Tranche B Purchase Expiration Date, and the Issuer requests a Term Deposit be
made pursuant to this Section 2.12, the Issuer shall request that both Three
Pillars and the Committed Purchaser make a Term Deposit in accordance with the
terms hereof.

           (b)  During the Term Period, all additional Increases to be made by
any Term Institution pursuant to Section 2.3 shall be made by such Term
Institution by withdrawing funds from such Term Institution’s Term Account.

           (c)  All Term Deposits shall be due and payable in full by the Issuer
on the earlier of the Term Draw Expiration Date, the date of maturity of the
Notes if accelerated following an Event of Default in accordance with any
Transaction Document and the Rapid Pay Out Commencement Date and each Term
Institution that has outstanding Term Deposits may apply all amounts on deposit
in the related Term Account to repay such Term Deposits, together with all
accrued and unpaid interest thereon.




18

--------------------------------------------------------------------------------



           (d)  The Issuer hereby agrees that it shall use the proceeds of the
Term Deposits solely to fund Term Increases from time to time.  The Issuer
hereby grants to the applicable Term Institution, a security interest in the
related Term Account, all funds from time to time credited to such Term Account,
all financial assets (including, without limitation, Permitted Investments) from
time to time acquired with any such funds or otherwise credited to such Term
Account, all interest, dividends, cash, instruments and other investment
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such funds or such financial assets,
and all proceeds of, collateral for, and supporting obligations relating to any
and all of the foregoing.  The grant of a security interest by the Issuer to
each such Term Institution pursuant to this Section secures the payment of the
Issuer’s obligation to repay the Term Deposits, and to pay interest thereon,
pursuant to the terms of this Agreement.

           (e)  Interest shall accrue on the Term Deposit for each Interest
Period at the Term Deposit Rate (“Term Interest”) and the Issuer shall pay Term
Interest on each Payment Date on the Term Deposit to the applicable Term
Institutions, in accordance with Section 2.6 of this Agreement and Section 5.2
of the Indenture.

           (f)  Repayments of principal to a Term Institution with respect to
amounts allocated to the Tranche B Commitment shall be paid to the applicable
Term Institution’s Term Account and applied to reduce the Aggregate Purchaser
Funded Amount.

SECTION 2.13  Allocations of Principal.  The Aggregate Purchaser Funded Amount
shall be allocated first against the Tranche B Commitment in an amount up to the
aggregate the Tranche B Commitment and second against the Tranche A Commitment
by the Administrator.  Principal payments on the Notes shall be allocated by the
Administrator first, to the Tranche C Principal Amount, if any, second, to
reduce amounts allocated to the Tranche A Commitment until amounts allocated to
the Tranche A Commitment have been reduced to zero and third, to reduce amounts
allocated by the Administrator to the Tranche B Commitment.

ARTICLE III.  

CLOSING

SECTION 3.1  Closing.  The closing (the “Closing”) of the purchase and sale of
the Notes was held on September 13, 2002 (the date of the Closing being referred
to herein as the “Closing Date”).  The closing of the transactions contemplated
by this Note Purchase Agreement (the “Restatement”) will be held at 9:00 a.m.,
Chicago, Illinois time, on or about August 14, 2008, at the offices of Mayer
Brown LLP, 71 South Wacker Drive, Chicago, Illinois 60606 (such date being
referred to herein as the “Restatement Date”).




19

--------------------------------------------------------------------------------



SECTION 3.2  Transactions to be Effected at the Closing.  At the Closing (a) the
Administrator delivered to the Issuer funds in an amount equal to the sum of the
Initial Purchase Price; and (b) the Issuer delivered one Note to the
Administrator in satisfaction of the Issuer’s obligation to the Administrator
hereunder.  On the Restatement Date the Issuer shall deliver the then
outstanding Notes to the Trustee for cancellation and shall deliver newly issued
Notes to the Administrator and the Funding Agent in the form attached to the
Series Supplement.

ARTICLE IV.  

CONDITIONS PRECEDENT

SECTION 4.1  Conditions Precedent to Initial Purchase of the Notes.  In addition
to the conditions set forth in Section 3.1 of the Series Supplement, the
purchase by the Administrator on behalf of the Conduit Purchaser of the Notes
was subject to the satisfaction at the time of the Closing of the following
conditions, each of which was satisfied or waived on or prior to the Closing:

           (a)  The Administrator shall have received on the Closing Date from
each of the Seller and the Issuer, a certificate, dated the Closing Date and
signed by an executive officer of the Seller and an executive officer of the
Issuer, as the case may be, to the effect that, and the Administrator shall be
satisfied that, (i) the representations and warranties of the Seller and the
Issuer in this Note Purchase Agreement, the Indenture and the other Transaction
Documents are true and correct on and as of the Closing Date as if made on and
as of such date, (ii) the Issuer and the Seller have complied with all the
agreements and satisfied all the conditions on their part to be performed or
satisfied in this Note Purchase Agreement, the Indenture and the other
Transaction Documents, as applicable, at or prior to the Closing Date, and (iii)
there has not occurred any change or any development that is likely to result in
a change in the condition, financial or otherwise, or in the earnings, business,
operations or prospects of the Issuer or the Seller, and their respective
Affiliates, taken as a whole, from that set forth in the Offering Memorandum
2002 that has had or could reasonably be expected to have a Material Adverse
Effect.

           (b)  The Administrator shall have received a certificate, dated the
Closing Date, signed by an executive officer of Trustee to the effect that each
of the Trust Accounts have been established.

           (c)  The Administrator shall have received, on the Closing Date,
opinions delivered to the Administrator and the Conduit Purchaser (and the other
addressees reasonably requested by the Initial Purchaser), in each case, dated
the Closing Date, covering such matters as the Administrator shall reasonably
request.

           (d)  The Issuer, the Trustee, the Seller and the other parties to the
Transaction Documents shall have executed and delivered the Transaction
Documents to which they are parties in the same form and substance as previously
presented to and approved by the Administrator.




20

--------------------------------------------------------------------------------



           (e)  Prior to the Closing Date, the Issuer and the Seller shall have
furnished to the Administrator such further information, certificates and
documents as the Administrator may reasonably request.

           (f)  Prior to the Closing Date, the Administrator shall have received
certified copies of resolutions of the Board of Directors of the Issuer, the
Servicer and the Seller (or, in each case, of its general partner or sole
member, if applicable) authorizing or ratifying the execution, delivery and
performance, respectively, of the Transaction Documents to which it is a party,
together with a certified copy of its articles or certificate of incorporation
or certificate of limited partnership, as applicable, and a copy of its limited
partnership agreement or by-laws, as applicable.

           (g)  Prior to the Closing Date, the Administrator shall have received
certified copies of all documents evidencing any necessary corporate action,
consents and governmental approvals (if any) with respect to the Transaction
Documents.

           (h)  Prior to the Closing Date, the Administrator shall have received
a certificate of the secretary or an assistant secretary of each of the Issuer,
the Servicer Letter of Credit Bank and the Seller (or, in each case, of its
general partner, if applicable) certifying the names of its officer or officers
authorized to sign the Transaction Documents to which it is a party.

           (i)  Prior to the Closing Date, the Administrator shall have received
good standing certificates for the Issuer, the Servicer and the Seller issued as
of a recent date acceptable to Administrator by (a) the Secretary of State of
the jurisdiction of such Person’s incorporation or organization, and (b) the
Secretary of State of the jurisdiction where such Person’s chief executive
office and principal place of business are located.

           (j)  Prior to the Closing Date, the Administrator shall have received
(i) acknowledgment copies of proper financing statements (Form UCC-1), filed on
or prior to the Closing Date, naming Issuer as debtor and Trustee (for the
benefit of the Secured Parties) as the secured party as may be necessary or, in
the opinion of Administrator, desirable under the UCC to perfect Trustee’s (for
the benefit of the Secured Parties) security interest in the Trust Estate,
(ii) acknowledgment copies of proper financing statements, filed on or prior to
the Closing Date, naming the Seller (and its predecessors) as seller/debtor, the
Issuer as purchaser/secured party and the Trustee as assignee as may be
necessary or, in the opinion of Administrator, desirable under the UCC to
perfect Trustee’s ownership interest in the Receivables and the proceeds
thereof, and (iii) executed copies of proper UCC-3 financing statements
necessary to release all liens and other Adverse Claims of any Person in the
Trust Estate, the Receivables or the Purchased Receivables, as applicable,
granted by the Issuer or the Seller or its predecessors.

           (k)  Prior to the Closing Date, the Administrator shall have received
a written search report by a search service acceptable to Administrator listing
all effective financing statements that name the Issuer or the Seller and its
predecessors as a debtor or assignor and that are filed in the jurisdictions in
which filings were made pursuant to subsection 4.1(j) above and in such other
jurisdictions that Administrator shall have reasonably requested, together with
copies of such financing statements (none of which shall cover any of the Trust
Estate), and tax and judgment lien search reports from a Person satisfactory to
Administrator showing no evidence of such lien filed against the Issuer or the
Seller and its predecessors.




21

--------------------------------------------------------------------------------



           (l)  Prior to the Closing Date, the Administrator shall have received
all outstanding Fees payable pursuant to the Fee Letter, including all accrued
attorneys’ fees and expenses.

           (m)  No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any Governmental
Authority that would, as of the Closing Date, prevent the issuance or sale of
the Notes; and no injunction or order of any Federal, state or foreign court
shall have been issued that would, as of the Closing Date, prevent the issuance
or sale of the Notes.

           (n)  All Governmental Actions of all Governmental Authorities
required with respect to the transactions contemplated by the Transaction
Documents and the other documents related thereto shall have been obtained or
made.

           (o)  To the extent required by Three Pillars’ commercial paper
program, a letter from each rating agency rating Three Pillars’ Commercial Paper
Notes confirming its rating of such Commercial Paper Notes or that such rating
will not be withdrawn or downgraded after giving effect to the Original Note
Purchase Agreement and the transactions contemplated thereby.

           (p)  No Pay Out Event, Potential Pay Out Event, Event of Default,
Servicer Default or Block Event has occurred and is continuing.

           (q)  The representations and  warranties of the Issuer, the Servicer
and the Seller set forth in the Original Note Purchase Agreement and the other
Transaction Documents are true and correct as of the Closing Date.

SECTION 4.2  Conditions Precedent to each Increase.  In addition to the
conditions set forth in Section 3.1 of the Series Supplement, the obligation of
the Conduit Purchasers and the Committed Purchaser to fund any Increase on the
related Increase Date is subject to the condition that there exist no Pay Out
Event, Potential Pay Out Event, Event of Default, Servicer Default or Block
Event which has occurred and is continuing.

SECTION 4.3  Conditions Precedent to the Restatement.  In addition to the
conditions set forth in Section 3.1 of the Series Supplement, the purchase by
the Administrator and the Funding Agent on behalf of the respective Conduit
Purchasers of the Notes on the Restatement Date is subject to the satisfaction
at the time of the Restatement of the following conditions:

           (a)  The Administrator and the Funding Agent shall have received on
the Restatement Date from each of the Seller and the Issuer, a certificate
signed by an executive officer of such Person, dated the Restatement Date, to
the effect that (i) the representations and warranties of the Seller and the
Issuer in this Note Purchase Agreement, the Indenture and the other Transaction
Documents are true and correct on and as of the Restatement Date as if made on
and as of such date, (ii) the Issuer and the Seller have complied with all the
agreements and satisfied all the conditions on their part to be performed or
satisfied in this Note Purchase Agreement, the Indenture and the other
Transaction Documents, as applicable, at or prior to the Restatement Date, and
(iii) there has not occurred any change or any development that is likely to
result in a change in the condition, financial or otherwise, or in the earnings,
business, operations or prospects of the Issuer or the Seller, and their
respective Affiliates, taken as a whole, from that set forth in the Seller’s
most recent form 10-K filed with the Securities and Exchange Commission that has
had or could reasonably be expected to have a Material Adverse Effect and the
Administrator and the Funding Agent shall be satisfied that such conditions are
true.




22

--------------------------------------------------------------------------------



           (b)  [Reserved].

           (c)  The Administrator and the Funding Agent shall have received on
the Restatement Date opinion letters and/or bring-down letters of opinions
delivered to the Administrator and Three Pillars prior to the Restatement Date
from counsel to the Issuer, the Seller and the Trustee, in each case in form and
substance satisfactory to the Administrator and the Funding Agent.

           (d)  The Issuer, the Trustee, the Seller and the other parties to the
Transaction Documents shall have executed and delivered to the Administrator and
the Funding Agent this Note Purchase Agreement and each other Transaction
Document to be executed as of the Restatement Date.

           (e)  Prior to the Restatement Date, the Issuer and the Seller shall
have furnished to the Administrator and the Funding Agent such further
information, certificates and documents as the Administrator or the Funding
Agent may reasonably request.

           (f)  Prior to the Restatement Date, the Administrator and the Funding
Agent shall have received certified copies of all documents evidencing any
necessary corporate action, consents and governmental approvals (if any) with
respect to the Transaction Documents.

           (g)  Prior to the Restatement Date, the Administrator and the Funding
Agent shall have received good standing certificates for the Issuer, the
Servicer and the Seller issued as of a recent date acceptable to Administrator
and the Funding Agent by (a) the Secretary of State of the jurisdiction of such
Person’s incorporation or organization, and (b) the Secretary of State of the
jurisdiction where such Person’s chief executive office and principal place of
business are located.

           (h)  [Reserved].




23

--------------------------------------------------------------------------------



           (i)  Prior to the Restatement Date, each of the Administrator and the
Funding Agent shall have received all outstanding Fees due and payable to it
pursuant to its related Fee Letter, including all accrued attorneys’ fees and
expenses.

           (j)  No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any Governmental
Authority that would, as of the Restatement Date, prevent the issuance or sale
of the Notes; and no injunction or order of any Federal, state or foreign court
shall have been issued that would, as of the Restatement Date, prevent the
issuance or sale of the Notes.

           (k)  No Pay Out Event, Potential Pay Out Event, Event of Default,
Servicer Default or Block Event has occurred and is continuing.

           (l)  The representations and  warranties of the Issuer, the Servicer
and the Seller set forth in this Note Purchase Agreement and the other
Transaction Documents are true and correct as of the Restatement Date (except to
the extent they relate to an earlier date or later time, and then as of such
earlier date or later time).

           (m)  All fees due and payable to each Conduit Purchaser, the
Administrator, the Funding Agent and the Committed Purchaser on or prior to the
Restatement Date shall have been paid in full.

           (n)  To the extent required by any Conduit Purchaser’s commercial
paper program, a letter from each rating agency rating such Conduit Purchaser’s
Commercial Paper Notes confirming its rating of such Commercial Paper Notes or
that such rating will not be withdrawn or downgraded after giving effect to this
Note Purchase Agreement and the transactions contemplated hereby.

ARTICLE V.  

REPRESENTATIONS AND WARRANTIES OF THE ISSUER, THE SELLER

AND THE SERVICER

SECTION 5.1  Representations, Warranties and Covenants of the Seller and the
Issuer.  The Issuer severally represents and warrants and the Seller, jointly
and severally with the Issuer, represent and warrant to the Conduit Purchasers,
the Funding Agent, the Committed Purchaser and the Administrator, that:

           (a)  Organization and Good Standing.  Each of the Seller and the
Issuer has been duly organized and is validly existing and in good standing
under the laws of the state of organization, with full power and authority to
own its properties and conduct its business as presently conducted.  Each of the
Issuer and the Seller is duly qualified to do business and is in good standing
as a foreign entity (or is exempt from such requirements), and has obtained all
necessary licenses and approvals, in each jurisdiction in which failure to so
qualify or to obtain such licenses and approvals would be reasonably likely to
have a Material Adverse Effect.




24

--------------------------------------------------------------------------------



           (b)  Power and Authority; Due Authorization.  Each of the Seller and
the Issuer has (a) all necessary power, authority and legal right to
(i) execute, deliver and perform its obligations under this Note Purchase
Agreement and each of the other Transaction Documents to which it is a party and
(b) duly authorized, by all necessary action, the execution, delivery and
performance of this Note Purchase Agreement and the other Transaction Documents
to which it is a party, the transactions contemplated herein and the borrowing,
and the granting of security therefor, on the terms and conditions provided in
the Indenture.

           (c)  No Violation.  The consummation of the transactions contemplated
by this Note Purchase Agreement and the other Transaction Documents and the
fulfillment of the terms hereof will not (i) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, (A) the organizational documents of the
Issuer or the Seller or (B) any indenture, loan agreement, pooling and servicing
agreement, receivables purchase agreement, mortgage, deed of trust, or other
agreement or instrument to which the Issuer  or the Seller is a party or by
which the Issuer or the Seller or any of the Issuer’s or the Seller’s properties
is bound, (ii) result in or require the creation or imposition of any Adverse
Claim upon its properties pursuant to the terms of any such indenture, loan
agreement, pooling and servicing agreement, receivables purchase agreement,
mortgage, deed of trust, or other agreement or instrument, other than pursuant
to the terms of the Transaction Documents, or (iii) violate any law or any
order, rule, or regulation applicable to the Issuer or the Seller or of any
court or of any federal, state or foreign regulatory body, administrative
agency, or other governmental instrumentality having jurisdiction over, the
Issuer or the Seller or any of its respective properties.

           (d)  Validity and Binding Nature.  This Note Purchase Agreement is,
and the other Transaction Documents to which the Issuer or the Seller is a party
when duly executed and delivered by the Issuer or the Seller and the other
parties thereto will be, the legal, valid and binding obligation of the Issuer
or the Seller, as applicable, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and by general principles of equity.

           (e)  Government Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body required for the due execution, delivery or performance by the
Issuer or the Seller of any Transaction Document to which it is a party remains
unobtained or unfiled, except for the filing of the UCC financing statements
referred to in Section 15.4 of the Base Indenture.

           (f)  Bulk Sales.  No transaction contemplated hereby or by the other
Transaction Documents requires compliance with any “bulk sales” act or similar
law.

           (g)  Margin Regulations.  Neither the Seller nor the Issuer is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds from the transactions contemplated
hereby, directly or indirectly, will be used for a purpose that violates, or
would be inconsistent with, Regulations T, U and X promulgated by the Federal
Reserve Board from time to time.




25

--------------------------------------------------------------------------------



           (h)  Perfection.  (i)  On the Closing Date and the date of each
Increase, the Issuer shall be the owner of all of the Receivables and Related
Security and Collections and proceeds with respect thereto, free and clear of
all Adverse Claims.  On or prior to the Closing Date and the date of each
Increase and each recomputation of the Investor Interest, all financing
statements and other documents required to be recorded or filed in order to
perfect and protect the Trust Estate against all creditors (other than Secured
Parties) of, and purchasers (other than Secured Parties) from, the Issuer and
each Seller will have been (or will have been within ten (10) days of the
Closing Date) duly filed in each filing office necessary for such purpose, and
all filing fees and taxes, if any, payable in connection with such filings shall
have been (or will have been within ten (10) days of the Closing Date) paid in
full;

              (ii)  the Indenture constitutes a valid grant of a security
interest to the Trustee for the benefit of the Conduit Purchasers and the other
Secured Parties in all right, title and interest of the Issuer in the
Receivables, the Related Security and Collections and proceeds with respect
thereto and all other assets of the Trust Estate, now existing or hereafter
created or acquired.  Accordingly, to the extent the UCC applies with respect to
the perfection of such security interest, upon the filing of any financing
statements described in Article 8 of the Indenture, and, solely with respect to
the Related Security, to the extent required for perfection under the relevant
UCC, the delivery of possession of all instruments, if any, included in such
Related Security to the Servicer), the Trustee shall have a first priority
perfected security interest in such property and the proceeds thereof (to the
extent provided in Section 9-315), subject to Permitted Encumbrances and, to the
extent the UCC does not apply to the perfection of such security interest, all
notices filings and other actions required by all applicable law have been taken
to perfect and protect such security interest or lien against and prior to all
Adverse Claims with respect to the relevant Receivables, Related Security and
Collections and proceeds with respect thereto and all other assets of the Trust
Estate.  Except as otherwise specifically provided in the Transaction Documents,
neither the Issuer nor any Person claiming through or under the Issuer has any
claim to or interest in the Collection Account; and

             (iii)  immediately prior to, and after giving effect to, the
initial purchase of the Notes and each Increase hereunder, the Issuer will be
Solvent.

           (i)  Offices.  The principal place of business and chief executive
office of the Issuer is located at the address referred to in Section 15.4 of
the Base Indenture (or at such other locations, notified to the Trustee in
jurisdictions where all action required thereby has been taken and completed).




26

--------------------------------------------------------------------------------



           (j)  Tax Status.  Each of the Issuer and the Seller has filed all tax
returns (Federal, State and local) required to be filed by it and has paid or
made adequate provision for the payment of all taxes, assessments and other
governmental charges then due and payable (including for such purposes, the
setting aside of appropriate reserves for taxes, assessments and other
governmental charges being contested in good faith).

           (k)  Compliance with Applicable Laws; Licenses, etc.

               (i)  Each of the Issuer and the Seller is in compliance with the
requirements of all applicable laws, rules, regulations, and orders of all
governmental authorities, a breach of any of which, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect.

              (ii)  Neither of the Issuer nor the Seller has failed to obtain
any licenses, permits, franchises or other governmental authorizations necessary
to the ownership of its properties or to the conduct of its business, which
violation or failure to obtain would be reasonably likely to have a Material
Adverse Effect.

           (l)  No Proceedings.  Except as described in Schedule I,

               (i)  there is no order, judgment, decree, injunction, stipulation
or consent order of or with any court or other government authority to which the
Issuer or the Seller is subject, and there is no action, suit, arbitration,
regulatory proceeding or investigation pending, or, to the knowledge of the
Issuer or the Seller, threatened, before or by any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality, against
the Issuer that, individually or in the aggregate, is reasonably likely to have
a Material Adverse Effect; and

              (ii)  there is no action, suit, proceeding, arbitration,
regulatory or governmental investigation, pending or, to the knowledge of the
Issuer or the Seller, threatened, before or by any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality
(A) asserting the invalidity of this Note Purchase Agreement, the Indenture, the
Notes or any other Transaction Document, (B) seeking to prevent the issuance of
the Notes pursuant to the Indenture or the consummation of any of the other
transactions contemplated by this Indenture or any other Transaction Document or
(C) seeking to adversely affect the federal income tax attributes of the Issuer.

           (m)  Investment Company Act, Etc.  None of the Seller or the Issuer
is, or after applying the proceeds of this offering will be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

           (n)  Eligible Receivables.  Each Receivable included in the Trust
Estate (other than any Receivable identified as not being an Eligible Receivable
and included as such in the calculation of Minimum Issuer Interest) on the date
of any Monthly Servicer Report shall be an Eligible Receivable on such
date.  Each Receivable, including Subsequently Purchased Receivables, purchased
by the Issuer on any Purchase Date shall be an Eligible Receivable as of such
Purchase Date.




27

--------------------------------------------------------------------------------



           (o)  Receivables Schedule.  The Receivable File is a true and correct
schedule of the Receivables included in the Trust Estate.

           (p)  ERISA.  (i) Each of the Seller, the Issuer and its respective
ERISA Affiliates is in compliance in all material respects with ERISA unless any
failure to so comply could not reasonably be expected to have a Material Adverse
Effect and (ii) no Lien exists in favor of the Pension Benefit Guaranty
Corporation on any of the Receivables. No ERISA Event has occurred with respect
to Title IV Plans of the Issuer.  No ERISA Event has occurred with respect to
Title IV plans of the Seller’s or the Issuer’s ERISA Affiliates that have an
aggregate Unfunded Pension Liability equal to or greater than $1,000,000.  No
ERISA Event has occurred with respect to a Multiemployer Plan (as defined in the
Base Indenture) of the Issuer or its ERISA Affiliates.

           (q)  Accuracy of Information.  All information heretofore furnished
by, or on behalf of, the Seller or the Issuer to the Trustee or any of the
Noteholders in connection with any Transaction Document, or any transaction
contemplated thereby, is true and accurate in every material respect (without
omission of any information necessary to prevent such information from being
materially misleading).

           (r)  No Material Adverse Change.  Since the date of the Seller’s most
recent form 10-K filed with the Securities and Exchange Commission, there has
been no material adverse change in the collectibility of the Receivables or the
Issuer’s (i) financial condition, business, operations or prospects or
(ii) ability to perform its obligations under any Transaction Document.

           (s)  Trade Names and Subsidiaries.  Set forth on Schedule II hereto
is a complete list of trade names of the Seller for the six year period
preceding the Closing Date.  The Issuer has no Subsidiaries and does not own or
hold, directly or indirectly, any equity interest in any Person.

           (t)  Notes.  The Notes have been duly and validly authorized, and,
when executed and authenticated in accordance with the terms of the Indenture,
and delivered to and paid for in accordance with this Note Purchase Agreement,
will be duly and validly issued and outstanding and will be entitled to the
benefits of the Indenture.

           (u)  Sales by Seller.  (a) Each sale of Receivables by the Seller to
the Issuer shall have been effected under, and in accordance with the terms of,
the Purchase Agreement, including the payment by the Issuer to the Seller of an
amount equal to the purchase price therefor as described in the Purchase
Agreement, and each such sale shall have been made for “reasonably equivalent
value” (as such term is used under Section 548 of the Federal Bankruptcy Code)
and not for or on account of “antecedent debt” (as such term is used under
Section 547 of the Federal Bankruptcy Code) owed by the Issuer to the Seller.




28

--------------------------------------------------------------------------------



           (v)  Use of Proceeds.  No proceeds of any Notes will be used by the
Issuer to acquire any security in any transaction which is subject to Section 13
or 14 of the Securities Exchange Act of 1934, as amended.

           (w)  Reaffirmation of Representations and Warranties by the
Issuer.  On the Closing Date and on each Business Day, the Issuer shall be
deemed to have certified that all representations and warranties described in
Section 7.1 of the Indenture are true and correct on and as of such day as
though made on and as of such day (except to the extent they relate to an
earlier date or later time, and then as of such earlier date or later time).

SECTION 5.2  Reaffirmation of Representations and Warranties by the Issuer.  On
the Closing Date, the Restatement Date, on each Business Day and on each day
that an Increase is made hereunder, the Issuer, by accepting the proceeds
thereof, shall be deemed to have certified that all representations and
warranties described in Section 5.1 hereof and Section 7.1 of the Indenture are
true and correct on and as of such day as though made on and as of such day
(except to the extent they relate to an earlier date or later time, and then as
of such earlier date or later time).

SECTION 5.3  Representations and Warranties by the Servicer.  On March 16, 2010
and on each Closing Date (as defined in the Base Indenture), after giving effect
to all amendments, supplements and modifications made thereto from time to time,
the Servicer shall be deemed to have certified that all representations and
warranties by it in Section 2.08 of the Servicing Agreement are true and correct
on and as of such day as though made on and as of such day (except to the extent
they relate to an earlier date or later time, and then as of such earlier date
or later time).

ARTICLE VI.  

REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO THE ADMINISTRATOR,
THE FUNDING AGENT AND THE CONDUIT PURCHASERS

SECTION 6.1  Securities Laws; Transfer Restrictions.  Each of the Administrator,
the Funding Agent and each Conduit Purchaser represents and warrants to the
Issuer, for itself, as of the date hereof (or as of a subsequent date on which a
successor or assign of any Purchaser shall become a party hereto), and agrees
that:

           (a)  it has (i) reviewed the Indenture (including the schedule and
exhibits thereto) and all other documents which have been provided by the Issuer
to it with respect to the transactions contemplated by the Indenture, (ii)
participated in due diligence sessions with the Servicer and (iii) had an
opportunity to discuss the Issuer’s and the Seller’s businesses, management and
financial affairs, and the terms and conditions of the proposed purchase with
the Issuer and the Servicer and their respective representatives;




29

--------------------------------------------------------------------------------



           (b)  it is an “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and it is able and
prepared to bear the economic risk of investing in, the Notes;

           (c)  it is purchasing the Notes for its own account, or for the
account of one or more “accredited investors” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that meet
the criteria described in subsection (b) and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution;

           (d)  it understands that (i) the Notes have not been and will not be
registered or qualified under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction and is being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act, (ii) the Issuer is not required to so register or
qualify the Notes, and (iii) the Notes may be resold, pledged or otherwise
transferred only (A) to the Issuer, (B) to a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act) in a transaction meeting the
requirements of Rule 144A under the Securities Act, or (C) in a transaction
otherwise exempt from the registration requirements of the Securities Act, in
each case in accordance with the provisions of the Indenture and any applicable
securities laws of any state of the United States or any other jurisdiction;

           (e)  it understands that upon original issuance thereof, and until
such time as the same may no longer be required under the applicable
requirements of the Securities Act, the certificate evidencing the Notes (and
all securities issued in exchange therefor or substitution thereof) shall bear a
legend substantially in the form set forth in the form of Notes included as an
exhibit to the Series Supplement;

           (f)  it understands that the Registrar and Transfer Agent for the
Notes will not be required to accept for registration of transfer the Notes
acquired by it, except upon presentation of, if applicable, the certificate and,
if applicable, the opinion described in the Series Supplement; and

           (g)  it will obtain from any transferee of the Notes (or any interest
therein) substantially the same representations, warranties and agreements
contained in this Section 6.1.

ARTICLE VII.  

COVENANTS

SECTION 7.1  Monthly Noteholders’ Statement; Notice of Adverse Effect.  

           (a)  The Issuer will cause each Monthly Noteholders’ Statement
pertaining to the Series Supplement to be delivered to each Conduit Purchaser
and the Committed Purchaser, contemporaneously with the delivery thereof to the
Trustee.




30

--------------------------------------------------------------------------------



           (b)  As soon as possible, and in any event within one (1) day after
the occurrence thereof, the Issuer shall (or shall cause the Servicer to) give
each Conduit Purchaser and the Committed Purchaser written notice of each Pay
Out Event, Potential Pay Out Event, Event of Default, Servicer Default or Block
Event.

SECTION 7.2  Further Assurances.  The Issuer agrees to take any and all acts and
to create any and all further instruments necessary or reasonably requested by
the Administrator and the Funding Agent to fully effect the purposes of this
Note Purchase Agreement.

SECTION 7.3  Modifications to Transaction Documents.  

           (a)  Notwithstanding anything in the Indenture to the contrary, no
provision of this Note Purchase Agreement, the Indenture, the Servicing
Agreement or the Purchase Agreement may be amended, waived or otherwise modified
without (i) the prior written consent of the Issuer and the Required Persons,
(ii) the Issuer providing (or causing the Servicer to provide) to each Rating
Agency then rating any outstanding Series of the Issuer prior notice of any such
amendment, waiver or modification, and (iii) if such amendment is reasonably
expected to have a material effect on any Holder of any rated Series of Notes,
without satisfying the Rating Agency Condition with respect to each such Series
of Notes; provided that the consent of all of the Noteholders shall be required
for (i) any amendment, waiver, modification or supplement of any such document
described above relating to the definitions of “Eligible Receivables,” “Purchase
Expiration Date,” “Final Purchase Expiration Date,” “Tranche A Expiration Date,”
“Required Persons,” “Required Reserve Amount,” “Coverage Test” and “Maximum
Principal Amount” and any defined terms incorporated therein, (ii) the reduction
or postponement of the time for payment of any fee or other amount payable to or
on behalf of such Noteholders or (iii) this Section 7.3.

           (b)  The Issuer shall (or shall cause the Servicer to) give the
Administrator, the Funding Agent, the Committed Purchaser and the Conduit
Purchasers written notice of any proposed amendment, modification or waiver of
any provision of the Transaction Documents.

SECTION 7.4  Expenses.  Whether or not the Closing takes place, except as
otherwise expressly provided herein or in the Fee Letter, all reasonable costs
and expenses incurred in connection with this Note Purchase Agreement and the
transactions contemplated hereby shall be paid by the Issuer.

SECTION 7.5  Reorganizations and Transfers.  The Issuer shall not enter into any
transaction described in subsection 8.3(c) of the Indenture unless the Trustee
and the Required Persons shall have given their prior written consent thereto.

SECTION 7.6  Financial Covenants; Ratings.  

           (a)  Parent and Issuer shall cause Consolidated Parent to, on a
consolidated basis with its Subsidiaries, maintain a Total Liabilities to
Tangible Net Worth Ratio not greater than the ratio set forth below for each
Fiscal Quarter during the specified period, measured as of the last day of each
Fiscal Quarter:




31

--------------------------------------------------------------------------------



Period

Ratio

Fiscal Quarter ending January 31, 2010 2.00:1.00 Fiscal Quarter ending April 30,
2010 2.00:1.00 Fiscal Quarters ending July 31, 2010, October 31, 2010 and
January 31, 2011 1.75:1.00 Fiscal Quarter ending April 30, 2011 1.50:1.00 Each
Fiscal Quarter thereafter 1.50:1.00

Parent and Issuer shall cause Consolidated Parent to, on a consolidated basis
with its Subsidiaries, maintain a Fixed Charge Coverage Ratio not greater than
the ratio set forth below for each Fiscal Quarter during the specified period,
measured as of the last day of each Fiscal Quarter:

Period

Ratio

Fiscal Quarter ending January 31, 2010 1.10:1.00 Fiscal Quarter ending April 30,
2010 1.10:1.00 Each Fiscal Quarter thereafter 1.30:1.00

The Fixed Charge Coverage Ratio and the Total Liabilities to Tangible Net Worth
Ratio for each Fiscal Quarter shall be reported to the Administrator and the
Funding Agent as soon as available, and in any event no later than the earlier
of (i)(a) 45 days after the close of each such Fiscal Quarter (other than any
Fiscal Quarter ending January 31) and (b) 90 days after the close of each Fiscal
Quarter ending January 31 and (ii) the date Parent files its (x) Form 10-Q with
respect to the related Fiscal Quarter (other than those Fiscal Quarters ending
January 31) and (y) Form 10-K with respect to the related Fiscal Quarter ending
January 31, with the Securities and Exchange Commission.          

           (b)  Notwithstanding anything set forth in Section 2.04(e) of the
Servicing Agreement, the Seller will not permit, at any time, Consolidated Net
Worth to be less than the sum of (i) $109,541,000 plus (ii) 75% of positive
Consolidated Net Income generated after January 31, 2005 plus (iii) 100% of any
capital stock or other ownership or profit interest or any securities
convertible into or exchangeable for capital stock or other ownership or profit
interest or any warrants, rights or options to acquire the same, issued after
January 31, 2005.  Any gains attributable to the effects of Statements of
Financial Accounting Standards Nos. 125/140 and/or 133, or their successors, and
any losses attributable thereto, shall be excluded in determining Consolidated
Net Worth for purposes of this Section.  The calculation of Consolidated Net
Worth shall be adjusted for the cumulative effect of the adoption of Statement
of Financial Accounting Standard No. 167 as of January 31, 2010.

For the avoidance of doubt, the parties hereto hereby agree that each covenant
set forth in Sections 7.6(a) and (b) shall be tested by the Seller quarterly.




32

--------------------------------------------------------------------------------



                    (c)       Each of the Administrator and the Funding Agent
shall have the right at any time after July 31, 2010 to request that a public
rating of the Notes (the “Required Rating”) be obtained from one nationally
recognized credit rating agency acceptable to the Administrator or the Funding
Agent, as applicable.  The Issuer agrees that it shall cooperate with the
Administrator’s and the Funding Agent’s efforts, as applicable, to make a full
and complete application and shall comply with all requirements of the credit
rating agency to obtain the Required Rating, and shall provide each such Person,
for distribution to the applicable credit rating agencies, any information
requested by such credit rating agencies for purposes of providing the Required
Rating.  Any such request (a “Ratings Request”) shall be in writing, and the
Issuer shall obtain the Required Rating within 60 days following the date of
such Ratings Request (upon written notice by the Administrator or the Funding
Agent, as applicable, to the Issuer).  If the Issuer can not obtain the Required
Rating from any nationally recognized credit rating agency following the
Administrator’s or the Funding Agent’s request therefor and the Issuer has
otherwise complied with this Section 7.6(c), the Administrator or the Funding
Agent may direct the Issuer to request that the Required Rating be obtained from
another nationally recognized credit rating agency acceptable to the
Administrator or the Funding Agent, as applicable. The Issuer shall pay all fees
payable to each credit rating agency in connection with such credit rating
agency’s providing of the Required Rating, and all ongoing fees payable to each
such credit rating agency for its continued monitoring of the Required
Rating.  Nothing in this Section 7.6(c) shall preclude any Affected Party from
demanding compensation from the Issuer pursuant to Section 8.2 hereof at any
time it is permitted to so request pursuant thereto and without regard to
whether the Required Rating shall have been obtained, or shall require any
Affected Party to obtain any ratings on the Notes prior to demanding any
compensation from the Issuer.

SECTION 7.7  ABL Covenants.  Prior to the execution of any loan facility secured
by the indebtedness of any obligor under a Pool Contract other than the
Receivables (each an “ABL Receivable”) (an “ABL Facility”), the Issuer and the
Seller shall deliver or cause to be delivered to the Administrator and the
Funding Agent the following agreements in form and substance satisfactory to the
Administrator and the Funding Agent: (a) an intercreditor agreement among the
Trustee and the parties granted a security interest in the ABL Receivables
pursuant to such ABL Facility, and any necessary consents related thereto and
(b) an agreement detailing the procedures by which the Parent and its
Subsidiaries that originate Pool Contracts agree which customers of such Persons
approved for credit will be allocated among such originators for purposes of
providing such credit.  

SECTION 7.8  Most Favored Lender.  The Issuer and the Seller hereby agree to
promptly notify the Administrator, Funding Agent and each Rating Agency then
rating any outstanding Series of the Issuer of any amendment or modification to
the transaction documents related to any ABL Facility. The Issuer and the Seller
hereby agree that if an ABL Facility is entered into on or after the date hereof
or if any amendments thereto are executed from time to time that contains any
credit enhancement levels, required reserve percentage, covenant, event of
default, servicer default, trigger event, remedy or any similar items or
definitional terms related thereto (other than pricing) that are more favorable
(in the determination of the Administrator and the Funding Agent) than those
contained in the Transaction Documents (the “More Favorable Provisions”), then
the Transaction Documents shall be deemed to be similarly amended, mutatis
mutandis, for the benefit of the Administrator, the Funding Agent, the Committed
Purchaser and each Conduit Purchaser to the extent permitted under the
Transaction Documents.  The Issuer and the Seller hereby agree to document any
deemed amendment to the Transaction Documents in writing, if requested to do so
by the Administrator and Funding Agent and permitted by the Transaction
Documents.




33

--------------------------------------------------------------------------------



SECTION 7.9  Restrictions on Amendments.  The Issuer and the Seller hereby agree
that it will not, and will not permit any of their Affiliates to, enter into any
agreement with any Person that restricts the Issuer’s and the Seller’s ability
to amend, modify and supplement the Transaction Documents other than as
restricted by the Transaction Documents.

SECTION 7.10  Independent Manager.  

(a) Notwithstanding anything to the contrary set forth in any Transaction
Document or any organizational document of the Issuer (including, without
limitation, the Limited Partnership Agreement of the Issuer) or the General
Partner (including, without limitation, the General Partner’s operating
agreement), the Issuer shall ensure that not less than one Manager of the
General Partner shall be an individual who (A) has (1) prior experience as an
Independent Manager for a corporation or limited liability company whose
organizational documents required the unanimous consent of all Independent
Managers thereof before such entity could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and (2)
at least three years of employment experience with one or more of AMACAR Group,
L.L.C., Lord Securities Corporation, Global Securitization Services LLC or one
or more other nationally recognized entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities (each, a “Securitization Management Provider”), (B) is
employed by a Securitization Management Provider, and (C) is not, and has not
been for a period of five years prior to his or her appointment as an
Independent Manager of the General Partner or any affiliate thereof: (1) a
stockholder (whether direct, indirect or beneficial (other than as part of a
diversified index or mutual fund)), affiliate, associate, advisor or supplier of
the Seller or any of its respective Affiliates, (2) other than in his or her
capacity as Independent Manager of the General Partner or any other
bankruptcy-remote, special purpose Affiliate of the Seller, a director, officer,
employee, partner, manager, attorney or consultant of the Seller or any of its
Affiliates (the Seller and its Affiliates other than the Issuer or the General
Partner being hereinafter referred to as the “Parent Group”), (3) a person
related to any person referred to in clauses (1) or (2) above, (4) a person or
other entity controlling or under common control with any such stockholder,
partner, manager, supplier, employee, officer or director or (5) a trustee,
conservator or receiver for any member of the Parent Group (such an individual
meeting the requirements set forth above, an “Independent Manager”) (it being
understood that, as used in this Section 7.11, “control” means the possession
directly or indirectly of the power to direct or cause the direction of
management policies or activities of a person or entity whether through
ownership of voting securities, by contract or otherwise).  The Issuer shall
cause the operating agreement of the General Partner to provide: (i) for the
same definition of “Independent Manager” as set forth above, (ii) that such
Person’s Board of Directors shall not approve, or take any other action to cause
the filing of, a voluntary bankruptcy petition with respect to the Issuer or any
of its partners unless the Independent Manager shall approve the taking of such
action in writing before the taking of such action and (iii) that the provisions
required by clauses (i) and (ii) of this sentence cannot be amended without the
prior written consent of the Independent Manager, the Administrator and the
Funding Agent.




34

--------------------------------------------------------------------------------



(b)       At all times that this Note Purchase Agreement is in effect, the
Issuer will provide for not less than ten (10) Business Days’ prior written
notice to the Administrator and the Funding Agent of any removal, replacement or
appointment of any Independent Manager of the General Partner, such notice to
include the identity of the proposed replacement Independent Manager, together
with a certification that such replacement satisfies the requirements for an
Independent Manager set forth in this Note Purchase Agreement and the operating
agreement of the General Partner.

SECTION 7.11  Obligor Address Reports.  The Servicer hereby agrees to, prior to
June 30, 2010, and on or prior to each 90-day anniversary of such date, deliver
to the Back-Up Servicer, the Administrator and the Funding Agent a certificate
certifying that the Servicer (i) has, within the most recent ninety days,
verified the address for each Obligor that has not received a delinquency
mailing or statement or that has not had its address verified by other means
within such ninety day period, using an independent third-party acceptable to
the Administrator and the Funding Agent and (ii) has made the results of such
verification a part of its detailed servicing records.

SECTION 7.12  Monthly Obligor Statement Report; In-Store Collection Reduction;
Back-Up Servicing.  

(a)       On or before July 31, 2010, the Servicer shall test and report its
findings in writing (in reasonable detail) to the Issuer, the Administrator and
the Funding Agent (in each case in form and substance satisfactory to the
Administrator and the Funding Agent) with respect to the Servicer’s expected
impact of the mailing by it or any sub-servicer of monthly balance statements
(each, a “Monthly Obligor Statement”) to all existing and new Obligors in
respect of the outstanding balances of Receivables.  Following July 31, 2010,
within 10 days after the receipt by the Servicer or the Issuer of a direction
from the Required Persons and the Trustee to execute and deliver an amendment to
the Servicing Agreement or a modification to its Credit and Collection Policy
providing for the Servicer to send Monthly Obligor Statements to new or existing
Obligors with respect to such Obligor’s Receivables during each month that any
such Obligor owes any amount on a Receivable, each of the Servicer and the
Issuer shall (i) execute and deliver such amendment or make such modification,
in either case in form and substance satisfactory to the Administrator and the
Funding Agent and (ii) use its best efforts to obtain all required consents
(including the satisfaction of the Rating Agency Condition, if required) in
connection with such amendment or modification; provided, however, that the
Issuer and the Servicer shall not be required to make any payment (other than
legal and rating agency fees and expenses) to any Noteholder of any Series, the
Administrator or the Funding Agent as a condition to consent of such
amendment.  For the avoidance of doubt, any failure by any party to execute such
amendment or make such modification, in either case in form and substance
reasonably satisfactory to the Administrator and the Funding Agent, or any
failure of any such amendment or modification to become effective, in either
case within 10 days following receipt of the direction to the Servicer or the
Issuer by the Required Persons and the Trustee to execute and deliver such
amendment or make such modification shall constitute a “Series 2002-A Payout
Event” as set forth in Section 9(a)(ii) of the Series Supplement (except if the
Issuer and the Servicer have used and continue to use their best efforts to
obtain all required consents in connection with such amendment or modification
(including the satisfaction of the Rating Agency Condition, if required), as
determined by the Administrator and the Funding Agent in their sole discretion);
provided, however, that the Issuer and the Servicer shall not be required to
make any payment (other than legal and rating agency fees and expenses) to any
Noteholder of any Series, the Administrator or the Funding Agent as a condition
to consent of such amendment.




35

--------------------------------------------------------------------------------



(b)         On or before July 31, 2010, the Servicer shall deliver to the
Issuer, the Administrator and the Funding Agent a comprehensive written plan
outlining (in reasonable detail) the timing and necessary steps to be taken in
order to implement an Obligor payment system designed to significantly reduce or
eliminate the ability of any Obligor to make payments in respect of Receivables
in retail stores owned or operated by the Seller or any of its Affiliates (the
“Non-POS System”), which report shall include a description of the expected
impact on the Servicer’s collection on Receivables.

(c)       If an Enhanced Back-Up Servicing Trigger occurs, the Issuer, the
Seller and the Servicer each agree to promptly thereafter, at the direction of
the Back-Up Servicer and the Required Persons (and if applicable, the Trustee),
enter into amendments to one or more Transaction Documents (including, without
limitation, the Servicing Agreement and the Back-Up Servicing Agreement (each
such amendment, a “Servicing Amendment”, and collectively, the “Servicing
Amendments”)), which shall provide for: (i) the immediate implementation of
semi-annual on-site operational inspections and reviews by the Back-Up Servicer,
at the Servicer’s expense, of the Servicer’s operations and systems with respect
to its servicing of the Receivables, (ii) the prompt implementation of the
Non-POS System, (iii) the prompt identification and engagement of a potential
subservicer and (iv) the prompt completion and maintenance of a data map of the
Servicer’s records and systems with respect to all information related to the
Receivables and the servicing thereof for use by the potential successor
Servicer and subservicer which system shall be updated and tested quarterly
thereafter, in each case in form and substance reasonably satisfactory to the
Administrator and the Funding Agent (it being understood and agreed that none of
the Administrator, the Funding Agent, the Conduit Purchaser, the Committed
Purchaser, Three Pillars nor any Noteholder shall have any obligation whatsoever
to enter into any Servicing Amendment).  If an Enhanced Back-Up Servicing
Trigger occurs, each of the Issuer, the Seller and the Servicer shall use its
best efforts to obtain all required consents (including the satisfaction of the
Rating Agency Condition, if required) in connection with each Servicing
Amendment; provided, however, that the Issuer, the Seller and the Servicer shall
not be required to make any payment (other than legal and rating agency fees and
expenses) to any Noteholder of any Series, the Administrator or the Funding
Agent as a condition to consent of such amendment.  For the avoidance of doubt,
any failure by any party to execute any Servicing Amendment, in form and
substance reasonably satisfactory to the Administrator and the Funding Agent, or
any failure of any such Servicing Amendment to become effective, in either case
within 10 days following receipt of the direction to the Seller, the Servicer or
the Issuer by the Back-Up Servicer and the Required Persons (and if applicable,
the Trustee) to execute and deliver such Servicing Amendment shall constitute a
“Series 2002-A Payout Event” as set forth in Section 9(a)(ii) of the Series
Supplement (except if the Issuer, the Seller and the Servicer have used and
continue to use their best efforts to obtain all required consents in connection
with such Servicing Amendment (including the satisfaction of the Rating Agency
Condition, if required), as determined by the Administrator and the Funding
Agent in their sole discretion); provided, however, that the Issuer, the Seller
and the Servicer shall not be required to make any payment (other than legal and
rating agency fees and expenses) to any Noteholder of any Series, the
Administrator or the Funding Agent as a condition to consent of such amendment.




36

--------------------------------------------------------------------------------



SECTION 7.13  Servicer Inspections.  The Servicer hereby agrees that,
notwithstanding anything to the contrary set forth in any Transaction Document,
it shall promptly permit, and bear the expense of, one inspection per calendar
year (or, if a Servicer Default, Pay Out Event or Enhanced Back-Up Servicing
Trigger has occurred, two inspections per calendar year) of the Servicer’s
operations and systems directly or indirectly used in connection with the
performance of its duties as the Servicer and relating to the servicing or
collection of Receivables (including, without limitation, prompt access to the
Servicer’s and any sub-servicer’s premises, the Receivables, the Records and the
Receivable Files) (each such inspection, a “Servicer Inspection”), to be
performed by the Back-Up Servicer (or any of its duly authorized
representatives, attorneys, consultants or auditors).  The Servicer agrees to
promptly provide the Back-Up Servicer reasonable access to the Servicer’s
premises and management upon reasonable notice during normal business hours, for
the purpose and effect of facilitating the Back-Up Servicer’s ability to arrange
or conduct any Servicer Inspection.

ARTICLE VIII.  

INDEMNIFICATION

SECTION 8.1  Indemnification.  The Seller and the Issuer, jointly and severally,
agree to indemnify and hold harmless the Administrator, the Funding Agent, the
Committed Purchaser, each Conduit Purchaser, each Liquidity Bank, each Credit
Bank, each Bank, each of such Banks’ Affiliates and each of their respective
successors, transferees, participants and assigns and all officers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each of the foregoing Persons being individually called an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or relating to any Transaction Document or the transactions contemplated
thereby, any commingling of funds (whether or not permitted hereunder), or the
use of proceeds therefrom by the Issuer, including (without limitation) in
respect of the Initial Purchase Price or any Increases or in respect of any
Receivable; excluding, however, (a) Indemnified Amounts to the extent determined
by a court of competent jurisdiction to have resulted from gross negligence or
willful misconduct on the part of any Indemnified Party or its agent or
subcontractor (BUT EXPRESSLY EXCLUDING FROM THIS CLAUSE (a), AND EXPRESSLY
INCLUDING IN THE INDEMNITY SET FORTH IN THIS SECTION 8.1, INDEMNIFIED AMOUNTS
ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, IT BEING THE INTENT OF THE PARTIES THAT, TO THE EXTENT
PROVIDED IN THIS SECTION 8.1, INDEMNIFIED PARTIES SHALL BE INDEMNIFIED FOR THEIR
OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE NOT CONSTITUTING GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT), and (b) any tax upon or measured by net income (except
those described in Section 8.1) on any Indemnified Party.




37

--------------------------------------------------------------------------------



SECTION 8.2  Increased Costs.

           (a)  If after September 10, 2007, the adoption of any law or bank
regulatory guideline or any amendment or change in the interpretation of any
existing or future law or bank regulatory guideline by any Official Body charged
with the administration, interpretation or application thereof, or the
compliance with any directive of any Official Body (in the case of any bank
regulatory guideline, whether or not having the force of law), other than laws,
interpretations, guidelines or directives relating to Taxes:

               (i)  shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against assets of, deposits with or for the account of, or credit extended by,
an Affected Party or shall impose on any Affected Party or on the United States
market for certificates of deposit or the London interbank market any other
condition affecting this Note Purchase Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the Notes, the
Receivables, any other assets of the Trust Estate or payments of amounts due
hereunder or its obligation to advance funds hereunder or under the other
Transaction Documents; or

              (ii)  imposes upon any Affected Party any other expense deemed by
such Affected Party to be material (including, without limitation, reasonable
attorneys’ fees and expenses, and expenses of litigation or preparation therefor
in contesting any of the foregoing) with respect to this Note Purchase
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Notes, the Receivables, any other assets of the Trust Estate,
or payments of amounts due hereunder or its obligation to advance funds
hereunder or otherwise in respect of this Note Purchase Agreement or the other
Transaction Documents,

and the result of any of the foregoing is to increase the cost to or reduce the
return of such Affected Party with respect to this Note Purchase Agreement, the
other Transaction Documents, the ownership, maintenance or financing of the
Notes, the Receivables, any other assets of the Trust Estate, the obligations
hereunder, the funding of any Increases hereunder or under the other Transaction
Documents, by an amount reasonably deemed by such Affected Party to be material,
then, on the first Payment Date which is not less than three Business Days after
demand by such Affected Party through the Administrator or the Funding Agent, as
applicable, the Issuer shall pay to such Affected Party such additional amount
or amounts as will compensate such Affected Party for such increased cost or
reduction.  In making demand hereunder, the applicable Affected Party shall
submit to the Issuer a certificate as to such increased costs incurred which
shall provide in detail the basis for such claim which certificate shall be
conclusive and binding for all purposes absent manifest error; provided,
however, that no such Affected Party shall be required to disclose any
confidential or tax planning information in any such certificate.




38

--------------------------------------------------------------------------------



           (b)  If any Affected Party shall have determined that after the
Closing Date, the adoption of any applicable law or bank regulatory guideline
regarding capital adequacy, or any change therein, or any change in the
interpretation thereof by any Official Body, or any directive regarding capital
adequacy (in the case of any bank regulatory guideline, whether or not having
the force of law) of any such Official Body, has or would have, due to an
increase in the amount of capital required to be maintained by such Affected
Party, the effect of reducing the rate of return on capital of such Affected
Party as a consequence of such Affected Party’s obligations hereunder or with
respect hereto to a level below that which such Affected Party could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount
reasonably deemed by such Affected Party to be material, then from time to time,
on the first Payment Date which is not less than ten (10) Business Days after
demand by such Affected Party through the Administrator or the Funding Agent, as
applicable, the Issuer shall pay to such Affected Party such additional amount
or amounts as will compensate such Affected Party for such reduction.  In making
demand hereunder, the applicable Affected Party shall submit to the Issuer a
certificate as to such increased costs incurred which shall provide in
reasonable detail the basis for such claim which certificate shall be conclusive
and binding for all purposes absent manifest error; provided, however, that no
such Affected Party shall be required to disclose any confidential or tax
planning information in any such certificate.

           (c)  If an Accounting Based Consolidation Event shall at any time
occur then, on the first Payment Date which is not less than three Business Days
after demand by such Affected Party through the Administrator or the Funding
Agent, as applicable, the Issuer shall pay such amounts as such Affected Party
reasonably determines will compensate or reimburse the Affected Party for any
resulting (i) fee, expense or increased cost charged to, incurred or otherwise
suffered by such Affected Party, (ii) reduction in the rate of return on such
Affected Party’s capital or reduction in the amount of any sum received or
receivable by such Affected Party or (iii) opportunity cost, internal capital
charge or other imputed cost determined by such Affected Party to be allocable
to Issuer or the transactions contemplated in this Agreement in connection
therewith.  Amounts under this Section 10.5 may be demanded at any time without
regard to the timing of issuance of any financial statement by company or by any
Affected Party.  In making demand hereunder, the applicable Affected Party shall
submit to the Issuer a certificate as to such increased costs incurred which
shall provide in reasonable detail the basis for such claim which certificate
shall be conclusive and binding for all purposes absent manifest error;
provided, however, that no such Affected Party shall be required to disclose any
confidential or tax planning information in any such certificate.




39

--------------------------------------------------------------------------------



SECTION 8.3  Indemnity for Taxes.   All payments made by the Issuer to the
Administrator or the Funding Agent for the benefit of any related Conduit
Purchaser or the Committed Purchaser under this Note Purchase Agreement or any
other Transaction Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future stamp or
similar taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Official Body, excluding (i) taxes that would not have been imposed if
the Affected Party had timely complied with the requirements of subsection
8.3(b) hereof, and (ii) taxes imposed on the net income of the Administrator,
the Funding Agent or any other Affected Party, in each case imposed by any
jurisdiction under the laws of which the Administrator, the Funding Agent or
such Affected Party is organized or any political subdivision or taxing
authority thereof or therein (all such nonexcluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, collectively or individually,
“Taxes”).  If any such Taxes are required to be withheld from any amounts
payable to the Administrator, the Funding Agent or any Affected Party hereunder,
the amounts so payable to the Administrator, the Funding Agent or such Affected
Party shall be increased to the extent necessary to yield to the Administrator,
the Funding Agent or such Affected Party (after payment of all Taxes) all
amounts payable hereunder at the rates or in the amounts specified in this Note
Purchase Agreement and the other Transaction Documents.  The Issuer shall
indemnify the Administrator, the Funding Agent and any such Affected Party for
the full amount of any such Taxes on the first Payment Date which is not less
than ten (10) days after the date of written demand therefor by the
Administrator or the Funding Agent, as applicable.

           (a)  Each Affected Party that is a Non-United States Person shall:

               (i)  deliver to the Issuer and the Administrator or the Funding
Agent, as applicable, two duly completed copies of IRS Form W-8 BEN or Form W-8
ECI, or successor applicable form, as the case may be;

              (ii)  deliver to the Issuer and the Administrator or the Funding
Agent, as applicable, two (2) further copies of any such form or certification
on or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Issuer; and

             (iii)  obtain such extensions of time for filing and complete such
forms or certifications as may reasonably be requested by the Issuer, the
Administrator or the Funding Agent;

unless, in any such case, an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which, regardless of the identity of the
Affected Party, renders all such forms inapplicable or which, regardless of the
identity of the Affected Party, would prevent such Affected Party from duly
completing and delivering any such form with respect to it, and such Affected
Party so advises the Issuer and the Administrator or the Funding Agent, as
applicable.  Each such Affected Party so organized shall certify in the case of
an IRS Form W-8 BEN or IRS Form W-8 ECI (or successor applicable form), that it
is entitled to receive payments under this Note Purchase Agreement and the other
Transaction Documents without deduction or withholding of any United States
federal income taxes.  Each Affected Party which is a Non-United States Person
represents and warrants to the Issuer and the Administrator or the Funding
Agent, as applicable, that, as of the date of this Note Purchase Agreement (or
the date such Person otherwise becomes an Affected Party, as the case may be),
(i) it is entitled to receive all payments hereunder without deduction or
withholding for or on account of any United States federal Taxes and (ii) it is
permitted to take the actions described in the preceding sentence under the laws
and any applicable double taxation treaties of the jurisdiction of its head
office or any booking office used in connection with this Note Purchase
Agreement.  Each Affected Party which is a Non-United States Person further
agrees that, to the extent any form claiming complete or partial exemption from
withholding and deduction of United States federal Taxes delivered under this
clause (b) is found to be incomplete or incorrect in any material respect, such
Affected Party shall (to the extent it is permitted to do so under the laws and
any double taxation treaties of the United States, the jurisdiction of its
organization and the jurisdictions in which its relevant booking offices are
located) execute and deliver to each of the Administrator or the Funding Agent,
as applicable, and the Issuer a complete and correct replacement form.




40

--------------------------------------------------------------------------------



           (b)  Limitations.  Each Affected Party agrees to use reasonable
efforts to mitigate the imposition of any Taxes referred to in this Section 8.3,
including changing the office of such Affected Party from which any Funding
Tranche (or portion thereof) funded or maintained by such Affected Party or this
Note Purchase Agreement is booked; provided that such reasonable efforts would
not be disadvantageous to such Affected Party or result in the imposition of any
additional Taxes upon such Affected Party or cause such Affected Party, in its
good faith judgment, to violate one or more of its policies in order to avoid
such imposition of Taxes.

SECTION 8.4  Other Costs, Expenses and Related Matters.

           (a)  The Issuer agrees, upon receipt of a written invoice, to pay or
cause to be paid, and to save the Affected Parties harmless against liability
for the payment of, all reasonable out-of-pocket expenses (including, without
limitation, reasonable attorneys’, accountants’ and other third parties’ fees
and expenses, any filing fees and expenses incurred by officers or employees of
any of the Affected Parties) or intangible, documentary or recording taxes
incurred by or on behalf of the Affected Parties (i) in connection with the
negotiation, execution, delivery and preparation of this Note Purchase
Agreement, the other Transaction Documents and any documents or instruments
delivered pursuant hereto and thereto and the transactions contemplated hereby
or thereby (including, without limitation, the perfection or protection of the
Affected Parties’ interest in the Trust Estate) and (ii) (A) relating to any
amendments, waivers or consents under this Note Purchase Agreement, any Program
Documents and the other Transaction Documents, (B) arising in connection with
any of the Affected Parties’ enforcement or preservation of rights (including,
without limitation, the perfection and protection of the Affected Parties’
interest in the Trust Estate), or (C) arising in connection with any audit,
dispute, disagreement, litigation or preparation for litigation involving this
Note Purchase Agreement or any of the other Transaction Documents.




41

--------------------------------------------------------------------------------



           (b)  The Administrator or the Funding Agent will notify the Issuer
and the Servicer in writing of any event occurring after September 10, 2007
which will entitle an Indemnified Party or Affected Party to compensation
pursuant to this Article VIII.  Any notice by the Administrator or the Funding
Agent claiming compensation under this Article VIII and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, the Administrator or
the Funding Agent, as applicable, or any applicable Indemnified Party or
Affected Party may use any reasonable averaging and attributing methods.

           (c)  If the Issuer is required to pay any additional amount to any
Conduit Purchaser pursuant to Section 8.2 or 8.3, then such Conduit Purchaser
shall use reasonable efforts (which shall not require such Conduit Purchaser to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden reasonably deemed by it to be
significant) to assign its rights and delegate and transfer its obligations
hereunder to another of its offices, branches or Affiliates, if such filing or
assignment would reduce amounts payable pursuant to Section 8.2 or 8.3, as the
case may be, in the future.

ARTICLE IX.  

THE ADMINISTRATOR AND THE FUNDING AGENT

SECTION 9.1  Authorization and Action.  Three Pillars hereby appoints SunTrust
Robinson Humphrey, Inc. as its Administrator for purposes of the Transaction
Documents and authorizes the Administrator to take such action as agent on its
behalf and to exercise such powers as are delegated to the Administrator, by the
terms hereof, together with such powers as are reasonably incidental
thereto.  PARCO and the Committed Purchaser, hereby appoint JPMorgan Chase Bank,
N.A. as its Funding Agent for purposes of the Transaction Documents and
authorizes the Funding Agent to take such action as agent on their behalf and to
exercise such powers as are delegated to the Funding Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto.  Three Pillars
hereby authorizes the Administrator, in its sole discretion, to take any actions
and exercise any rights or remedies under this Note Purchase Agreement and any
permitted related agreements and documents.  PARCO and the Committed Purchaser
hereby authorize the Funding Agent, in its sole discretion, to take any actions
and exercise any rights or remedies under this Note Purchase Agreement and any
permitted related agreements and documents.  Except for actions which the
Administrator or the Funding Agent is expressly required to take pursuant to
this Note Purchase Agreement or the applicable Program Documents, neither the
Administrator nor the Funding Agent shall be required to take any action which
exposes the Administrator or the Funding Agent to personal liability or which is
contrary to applicable law unless the Administrator or the Funding Agent, as
applicable, shall receive further assurances to its satisfaction from the
related Conduit Purchaser, of the indemnification obligations under Section 9.4
hereof against any and all liability and expense which may be incurred in taking
or continuing to take such action.  The Administrator agrees to give to Three
Pillars prompt notice of each notice and determination given to it by the
Issuer, the Servicer or the Trustee, pursuant to the terms of this Note Purchase
Agreement or the Indenture.  The Funding Agent agrees to give to PARCO and the
Committed Purchaser prompt notice of each notice and determination given to it
by the Issuer, the Servicer or the Trustee, pursuant to the terms of this Note
Purchase Agreement or the Indenture.  Subject to Section 9.5 hereof, the
appointment and authority of each of the Administrator and the Funding Agent
hereunder shall terminate upon the later of (i) the payment to (a) each Conduit
Purchaser and the Committed Purchaser of all amounts owing to such Person
hereunder and (b) the Administrator and the Funding Agent of all amounts due
hereunder and (ii) the Series 2002-A Termination Date.




42

--------------------------------------------------------------------------------



SECTION 9.2  Administrator’s and Funding Agent’s Reliance, Etc.  Neither the
Administrator, the Funding Agent nor any of its respective directors, officers,
agents who are natural persons or employees shall be liable for any action taken
or omitted to be taken by it or them as Administrator or Funding Agent under or
in connection with this Note Purchase Agreement or any related agreement or
document, except for its or their own gross negligence or willful
misconduct.  Without limiting the foregoing, the Administrator and the Funding
Agent:  (i) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (ii) makes no warranty or representation to the
Conduit Purchasers, the Funding Agent or the Committed Purchaser and shall not
be responsible to the Conduit Purchasers, the Funding Agent or the Committed
Purchaser for any statements, warranties or representations made by any other
Person in connection with any Transaction Document; (iii) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Transaction Document on the part of
any Person or to inspect the property (including the books and records) of any
Person; (iv) shall not be responsible to the Conduit Purchasers, the Funding
Agent or the Committed Purchaser for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Transaction Document or
any other instrument or document furnished pursuant hereto or thereto; and (v)
shall incur no liability under or in respect of any Transaction Document by
acting upon any notice (including notice by telephone), consent, certificate or
other instrument or writing (which may be by telex) believed by it in good faith
to be genuine and signed or sent by the proper party or parties.

SECTION 9.3  Administrator, Funding Agent and their Respective Affiliates.  Each
of the Administrator, the Funding Agent and any of their respective Affiliates
may generally engage in any kind of business with the Issuer, the Seller, any
Bank, Servicer, any Obligor, any insurer, any of their respective Affiliates and
any Person who may do business with or own securities of the Issuer, the Seller,
any Bank, Servicer, any Obligor or any of their respective Affiliates, all as if
such entities were not the Administrator or the Funding Agent, as applicable,
and without any duty to account therefor to the Conduit Purchasers, the Funding
Agent and the Committed Purchaser, as applicable.

SECTION 9.4  Purchase Decision.  Each of the Conduit Purchasers and the
Committed Purchaser acknowledges that it has, independently and without reliance
upon the Administrator or the Funding Agent, and based on such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Note Purchase Agreement and to purchase an interest in the
Notes.  Each of the Conduit Purchasers and the Committed Purchaser also
acknowledges that it will, independently and without reliance upon the
Administrator or the Funding Agent or any of their respective Affiliates, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Note Purchase Agreement or any related agreement, instrument or other
document.




43

--------------------------------------------------------------------------------



SECTION 9.5  Successor Administrator and Funding Agent.

           (a)  The Administrator may resign at any time by giving five days’
written notice thereof to each of the parties hereto and the Trustee.  Upon any
such resignation of the Administrator, Three Pillars shall have the right to
appoint a successor Administrator.  If no successor Administrator shall have
been so appointed and shall have accepted such appointment, within five days
after the retiring Administrator’s giving of notice of resignation, then the
retiring Administrator may, on behalf of Three Pillars, appoint a successor
Administrator.  Upon the acceptance of any appointment as Administrator
hereunder by a successor Administrator, such successor Administrator shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrator, and the retiring
Administrator shall be discharged from its duties and obligations under this
Note Purchase Agreement and the other Transaction Documents (other than
obligations arising or to have been performed prior to such retirement).  After
any retiring Administrator’s resignation hereunder as Administrator, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Administrator under this Note
Purchase Agreement and the other Transaction Documents.

(b)       The Funding Agent may resign at any time by giving five days’ written
notice thereof to each of the parties hereto and the Trustee.  Upon any such
resignation of the Funding Agent, PARCO and the Committed Purchaser shall have
the right to appoint a successor Funding Agent.  If no successor Funding Agent
shall have been so appointed and shall have accepted such appointment, within
five days after the retiring Funding Agent’s giving of notice of resignation,
then the retiring Funding Agent may, on behalf of the PARCO and the Committed
Purchaser, appoint a successor Funding Agent.  Upon the acceptance of any
appointment as Funding Agent hereunder by a successor Funding Agent, such
successor Funding Agent shall thereupon succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Funding Agent, and the
retiring Funding Agent shall be discharged from its duties and obligations under
this Note Purchase Agreement and the other Transaction Documents (other than
obligations arising or to have been performed prior to such retirement).  After
any retiring Funding Agent’s resignation hereunder as Funding Agent, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Funding Agent under this Note
Purchase Agreement and the other Transaction Documents.




44

--------------------------------------------------------------------------------



ARTICLE X.  

MISCELLANEOUS

SECTION 10.1  Amendments.  No amendment or waiver of any provision of this Note
Purchase Agreement shall in any event be effective unless the same shall be made
in accordance with the requirements set forth in Section 7.3, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

SECTION 10.2  Notices.  All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and, if to the Conduit Purchasers,
shall be mailed, delivered or telegraphed and confirmed to such Persons at the
following addresses:

Three Pillars Funding LLC c/o AMACAR Group, L.L.C. 6525 Morrison Boulevard,
Suite 318 Charlotte, NC 28211 Attention: Doris Hearn Facsimile: (704) 365-1362  
and   Park Avenue Receivables Company, LLC 10 South Dearborn Street Mail Code:
IL1-0597 Chicago, IL 60670 Attention: Benita Volid Facsimile: (312) 377-0342

          if to the Administrator, shall be mailed, delivered or telegraphed and
confirmed to the Administrator at the following address:

SunTrust Robinson Humphrey, Inc. 303 Peachtree Street Atlanta, Georgia 30308
Attention: Kecia Howson Facsimile: (404) 813-0000




45

--------------------------------------------------------------------------------



if to the Funding Agent or the Committed Purchaser, shall be mailed, delivered
or telegraphed and confirmed to such Person at the following address:

JPMorgan Chase Bank, N.A. 10 South Dearborn Street Mail Code: IL1-0597 Chicago,
IL 60670 Attention: Kyle Kimme Facsimile: (312) 732-3600

if to the Seller, shall be mailed, delivered or telegraphed and confirmed to the
Seller at the following address:

Conn Appliances, Inc. 3295 College Street Beaumont, Texas 77701 Attention:
Office of the Treasurer Telephone: 409-832-1696 Facsimile: 409-839-4609

if to the Issuer, shall be mailed, delivered or telegraphed and confirmed to the
Issuer at the following address:

Conn Funding II, L.P. 3295 College Street Beaumont, Texas 77701 Attention:
Office of the Treasurer Telephone: 409-832-1696 Facsimile: 409-839-4609

SECTION 10.3  No Waiver; Remedies.  No failure on the part of any party hereto
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 10.4  Binding Effect; Assignability.  

           (a)  This Note Purchase Agreement shall be binding on the parties
hereto and their respective successors and assigns; provided, however, that the
Issuer may not assign any of its rights or delegate any of its duties hereunder
or under any of the other Transaction Documents to which it is a party without
the prior written consent of the Administrator and the Funding Agent.  No
provision of this Note Purchase Agreement or any other Transaction Document
shall in any manner restrict the ability of any Affected Party to assign,
participate, grant security interests in, or otherwise transfer any portion of
its interest in the Notes (and its rights to receive any payments in respect
thereof, including in connection with any collateral securing payment with
respect to such Notes); provided, that any such transfer, participation or
assignment shall only be made in compliance with the transfer restrictions set
forth in the Indenture; provided, further, that unless otherwise consented to by
the Issuer, such transferee, participant or assignee shall have executed and
delivered to the Issuer, the Trustee, the Funding Agent and the Administrator, a
transfer certificate, the form of which is attached as Exhibit C to the Series
Supplement, with such changes as shall be reasonably acceptable to the
Issuer.  Without limiting the foregoing, any Conduit Purchaser may, in one or a
series of transactions, transfer all or any portion of its interest in the Trust
Estate and the Notes, and its rights and obligations under the Transaction
Documents to any Bank, any Liquidity Bank (or any successor of any thereof by
merger, consolidation or otherwise), any Affiliate of any Bank or any Liquidity
Bank in connection with a draw under a Liquidity Agreement or a Credit Advance
(which may then assign all or any portion thereof so assigned or any interest
therein to such party or parties as it may choose).




46

--------------------------------------------------------------------------------



           (b)  Any Conduit Purchaser or any assignee permitted pursuant to
subsection (a) above may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more Persons (each, a
“Participant”) participating interests in all or a portion of its rights and
obligations under this Note Purchase Agreements; provided, that any such
transfer, participation or assignment shall only be made in compliance with the
transfer restrictions set forth in the Indenture; provided, further, that the
Administrator shall have consented to any such participation by Three Pillars,
as a Conduit Purchaser and the Funding Agent shall have consented to any such
participation by PARCO or the Committed Purchaser.  Notwithstanding any such
sale by such Conduit Purchaser or assignee of participating interests to a
Participant, such Conduit Purchaser or assignee rights and obligations under
this Note Purchase Agreement shall remain unchanged, such Conduit Purchaser or
assignee shall remain solely responsible for the performance thereof, and the
other parties hereto shall continue to deal solely and directly with such
Conduit Purchaser or assignee in connection with such Conduit Purchaser or
assignee’s rights and obligations under this Note Purchase Agreement.  Each
Conduit Purchaser or assignee shall be entitled to the benefits of Article IX
hereof; provided, however, that all amounts payable to any such Participant
shall be limited to the amounts which would have been payable to such Conduit
Purchaser or assignee selling such participating interest had such interest not
been sold.

           (c)  Notwithstanding any other provision of this Agreement to the
contrary, any Conduit Lender, Committed Lender or the Administrator may at any
time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, its pro rata share of the Aggregate Purchaser
Funded Amount and any rights to payment of principal or interest with respect
thereto) under this Agreement to secure obligations of such Person to a Federal
Reserve Bank, without notice to or consent of the Issuer or the Administrator;
provided that no such pledge or grant of security interest shall release such
Person from any such Person of its obligations hereunder, or substitute any such
pledgee or grantee for such Person as a party hereto.

           (d)  This Note Purchase Agreement shall create and constitute the
continuing obligation of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as all amounts payable
with respect to the Notes shall have been paid in full.




47

--------------------------------------------------------------------------------



SECTION 10.5  Confidentiality.  Unless otherwise consented to by the
Administrator and the Funding Agent, each of the Issuer and the Seller hereby
agrees that it will not disclose the contents of any Transaction Document, or
any other confidential or proprietary information furnished by the
Administrator, the Funding Agent, the Committed Purchaser or any Conduit
Purchaser to any Person other than its Affiliates (which Affiliates shall have
executed an agreement satisfactory in form and in substance to the Administrator
and the Funding Agent to be bound by this Section 10.5) auditors and attorneys
or as required by applicable law.  Each of the Administrator, the Funding Agent,
the Committed Purchaser and each Conduit Purchaser hereby agrees to maintain the
confidentiality of the contents of any confidential or proprietary information
furnished by the Seller, the Servicer or the Seller, except that any such
information may be disclosed (a) to its and its respective Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Note Purchase Agreement, (e) to the extent necessary to exercise any
remedies hereunder or any suit, action or proceeding relating to this Note
Purchase Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
10.5, to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Note Purchase
Agreement, (g) by the Administrator, the Funding Agent, the Committed Purchaser
or any Conduit Purchaser to any rating agency, provider of credit enhancement or
liquidity to any Conduit Purchaser or any Person providing financing to, or
holding equity interests in, any Conduit Purchaser, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
(h) with the consent of the Seller, the Issuer or Servicer, as applicable, or
(i) to the extent such information (A) becomes publicly available other than as
a result of a breach of this Section 10.5 or (B) becomes available to the
Administrator, the Funding Agent, the Committed Purchaser or any Conduit
Purchaser on a nonconfidential basis from a source other than the Seller, the
Issuer or the Servicer or any of its respective Affiliates; provided, however,
that the Administrator, the Funding Agent, the Committed Purchaser and each
Conduit Purchaser may disclose the contents of any Transaction Document (other
than any Fee Letter) to any Person. Any Person required to maintain the
confidentiality of any information as provided in this Section 10.5 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
confidential information as such Person would accord to its own confidential
information.

SECTION 10.6  GOVERNING LAW; JURISDICTION.  THIS NOTE PURCHASE AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  EACH OF THE PARTIES
TO THIS NOTE PURCHASE AGREEMENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF.  EACH
OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.




48

--------------------------------------------------------------------------------



SECTION 10.7  Wavier of Trial by Jury.  To the extent permitted by applicable
law, each of the parties hereto irrevocably waives all right of trial by jury in
any action, proceeding or counterclaim arising out of or in connection with this
Note Purchase Agreement or any matter arising hereunder.

SECTION 10.8  No Proceedings.  The Issuer agrees that so long as any
indebtedness of any Conduit Purchaser shall be outstanding or there shall not
have elapsed one year plus one day since the last day on which any indebtedness
of such Conduit Purchaser shall have been outstanding, it shall not file, or
join in the filing of, a petition against such Conduit Purchaser under the
Federal Bankruptcy Code, or join in the commencement of any bankruptcy,
reorganization, arrangement, insolvency, liquidation or other similar proceeding
against such Conduit Purchaser.

SECTION 10.9  Execution in Counterparts.  This Note Purchase Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

SECTION 10.10  No Recourse.  Notwithstanding anything to the contrary contained
herein, the obligations of the Conduit Purchasers under this Note Purchase
Agreement are solely the corporate obligations of such Conduit Purchaser and, in
the case of obligations of any Conduit Purchaser other than its respective
Commercial Paper Notes, shall be payable at such time as funds are actually
received by, or are available to, such Conduit Purchaser in excess of funds
necessary to pay in full all of its respective outstanding Commercial Paper
Notes and, to the extent funds are not available to pay such obligations, the
claims relating thereto shall not constitute a claim against such Conduit
Purchaser but shall continue to accrue.  Each party hereto agrees that the
payment of any claim (as defined in Section 101 of the Bankruptcy Code) of any
such party shall be subordinated to the payment in full of all Commercial Paper
Notes.

No recourse under any obligation, covenant or agreement of any Conduit Purchaser
contained in this Note Purchase Agreement shall be had against any incorporator,
stockholder, officer, director, member, manager, employee or agent of such
Conduit Purchaser (solely by virtue of such capacity) by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Note Purchase
Agreement is solely a corporate obligation of each Conduit Purchaser, and that
no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Conduit Purchaser (solely by virtue of such capacity) or any of them
under or by reason of any of the obligations, covenants or agreements of such
Conduit Purchaser contained in this Note Purchase Agreement, or implied
therefrom, and that any and all personal liability for breaches by such Conduit
Purchaser of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Note Purchase Agreement; provided that the foregoing shall not relieve any
such Person from any liability it might otherwise have as a result of fraudulent
actions taken or fraudulent omissions made by them.




49

--------------------------------------------------------------------------------



SECTION 10.11  Survival.  All representations, warranties, covenants, guaranties
and indemnifications contained in this Note Purchase Agreement (including,
without limitation, in Sections 10.8 and 10.10), and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the sale, transfer or repayment of the Notes.

SECTION 10.12  Recourse.  The obligations of the Issuer under this Note Purchase
Agreement and the Notes are full-recourse obligations of the Issuer.

SECTION 10.13  No Fiduciary Duty.  Each of the Issuer and the Seller
acknowledges that each of the Administrator and the Funding Agent is acting
solely in the capacity of arm’s-length contractual counterparties to the Issuer
and the Seller with respect to the offering of Notes contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of the Issuer, the Seller or
any other Person.  Additionally, neither the Administrator nor the Funding Agent
is advising the Issuer, the Seller or any other Person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.  The Issuer
and the Seller shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the Administrator
nor the Funding Agent shall have any responsibility or liability to the Issuer
or the Seller with respect thereto.  Any review by the Administrator or the
Funding Agent of the Issuer, the Seller, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Administrator or the Funding Agent, as applicable, and shall not
be on behalf of the Issuer, the Seller or any other party.

SECTION 10.14  Consent.  The Administrator and the Funding Agent hereby consent
to the execution and delivery of the Intercreditor Agreement as of the date
hereof.

SECTION 10.15  Tax Disclosure.  Notwithstanding any other express or implied
agreement to the contrary, the parties agree and acknowledge that each of them
and each of their employees, representatives, and other agents may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to any of them relating to such tax
treatment and tax structure, except to the extent that confidentiality is
reasonably necessary to comply with U.S. federal or state securities laws.  For
purposes of this paragraph, the terms “tax treatment” and “tax structure” have
the meanings specified in Treasury Regulation section 1.6011-4(c).  

[Remainder of page intentionally left blank — signature pages follow.]




50

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

  CONN FUNDING II, L.P., as Issuer   By: Conn Funding II GP, L.L.C., its general
partner  

By:

 

Name Title   CONN APPLIANCES, INC., as Seller and as Servicer  

By:

 

Name Title   THREE PILLARS FUNDING LLC, as a Conduit Purchaser  

By:

 

Name Title   PARK AVENUE RECEIVABLES COMPANY LLC, as a Conduit Purchaser  

By: JPMorgan Chase Bank, N.A.,

its attorney-in-fact  

By:

 

Name Title




S-1

--------------------------------------------------------------------------------



  JPMORGAN CHASE BANK, N.A., as Funding Agent  

By:

 

Name Title   JPMORGAN CHASE BANK, N.A. as Committed Purchaser  

By:

 

Name Title   SUNTRUST ROBINSON HUMPHREY, INC., as Administrator  

By:

 

Name Title




S-2

--------------------------------------------------------------------------------



EXHIBIT A

Form of Notice of Increase

1. Proposed Increase Date: ___________ 2. Amount of requested Increase (lesser
of minimum amount of $__________ or the then unfunded portion of Commitment of
Three Pillars Funding LLC) $__________ 3. Purchase Price (Three Pillars Funding
LLC) $__________ 4. Amount of requested Increase (lesser of minimum amount of
$__________ or the then unfunded portion of the Commitment of JPMorgan Chase
Bank, N.A., as Committed Purchaser) $__________ 5. Purchase Price (Park Avenue
Receivables Company, LLC or JPMorgan Chase Bank, N.A.) $__________ 6. Remaining
Maximum Principal Amount (after giving effect to the aggregate requested
Increase) $__________ 7. Certifications: (a)

The representations and warranties of Conn Funding II, L.P. (the “Issuer”), Conn
Appliances, Inc., as seller (the “Seller”) and as servicer (the “Servicer”), in
the Base Indenture dated as of September 1, 2002 (as amended) between the Issuer
and Wells Fargo Bank, National Association (f/k/a Wells Fargo Bank Minnesota,
National Association), as trustee (the “Trustee”); the Amended and Restated
Series 2002-A Supplement, dated as of September 10, 2007, between the Issuer and
the Trustee; and the Second Amended and Restated Note Purchase Agreement dated
as of August 14, 2008 (the “Note Purchase Agreement”), among the Issuer, the
Seller, the Servicer, the Conduit Purchasers party thereto, JPMorgan Chase Bank,
N.A. and SunTrust Robinson Humphrey, Inc., as applicable, are true and correct
in all material respects on the date hereof (except to the extent they expressly
relate to an earlier or later time and then as of such earlier or later time).

(b)

The conditions to the Increase specified in Section 2.3 of the Note Purchase
Agreement have been satisfied and will be satisfied as of the applicable
Increase Date.




Exhibit A-1

--------------------------------------------------------------------------------



The Issuer understands and agrees that no Conduit Purchaser (or the Committed
Purchaser, as the case may be) shall be required to fund any Increase if, after
giving effect thereto, its Note Principal would exceed its Commitment.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement.



    CONN FUNDING II, L.P., as the Issuer   By: Conn Funding II GP, L.L.C., Its
general partner  

By:

 

Name Title Date of Notice:  




Exhibit A-2

--------------------------------------------------------------------------------



SCHEDULE I

LIST OF PROCEEDINGS

None




Schedule I-1

--------------------------------------------------------------------------------



SCHEDULE II

LIST OF TRADE NAMES

Conn Appliances, Inc.:

“Appliance Parts & Service”

“Conn”

“Conn Appliances”

“Conn Rental”

“Conn Service”

“Conns”

“Conn’s”

“Conn’s Rental”

“Conn’s Service”

“Conn Credit”

“Conn Credit Corp.”

Conn Funding II, L.P.:

None.


Schedule II-1